        Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 1 of 81 Page ID #:1



1    NICOLA T. HANNA
     United States Attorney
2    LAWRENCE S. MIDDLETON
     Assistant United States Attorney
3    Chief, Criminal Division
     STEVEN R. WELK (Cal. State Bar No. 149886)
4    Assistant United States Attorney
     Chief, Asset Forfeiture Section
5    JOHN J. KUCERA (Cal. Bar No. 274184)
     Assistant United States Attorney
6    Asset Forfeiture Section
          1400 United States Courthouse
7         312 North Spring Street
          Los Angeles, California 90012
8         Telephone: (213) 894-3391
          Facsimile: (213) 894-0142
9         E-mail:    John.Kucera@usdoj.gov
10   Attorneys for Plaintiff
     United States of America
11
12
13                          UNITED STATES DISTRICT COURT

14                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

15                                 WESTERN DIVISION

16   UNITED STATES OF AMERICA,                 No. CV 18-8565

17             Plaintiff,                      VERIFIED COMPLAINT FOR FORFEITURE
18                   v.                        18 U.S.C. §§ 981(a)(1)(A) & (C)
19   $16,500,000.00 IN BANK FUNDS              [U.S.P.I.S.]
     SEIZED FROM K&H ACCOUNT ‘1210,
20
21             Defendant.
22
23
24
25
26
27
28
           Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 2 of 81 Page ID #:2



1    PERSONS AND ENTITIES................................................6
2           FUNDS HELD IN THE NAME OF POSTING SOLUTIONS:...................6
3           FUNDS HELD IN THE NAME OF CEREUS PROPERTIES LLC:...............6
4           ASSETS HELD BY OR FOR THE BENEFIT OF BY MICHAEL LACEY:.........7
5           ASSETS HELD BY OR FOR THE BENEFIT JAMES LARKIN:................9
6
            ASSETS HELD BY OR FOR THE BENEFIT OF JOHN BRUNST:.............11
7
            ASSETS HELD BY OR FOR THE BENEFIT OF SCOTT SPEAR:.............11
8
            FUNDS HELD IN THE NAME OF PRIMUS TRUST........................12
9
            FUNDS HELD IN THE NAME OF GOLD LEAF SRO.......................12
10
            FUNDS HELD IN THE NAME OF PROTECCTIO SRO......................13
11
            FUNDS HELD IN THE NAME OF VARICOK COMPANY SRO.................13
12
            FUNDS HELD IN THE NAME OF AD TECH BV..........................13
13
            FUNDS HELD IN THE NAME OF PROCOP SERVICES BV..................14
14
            FUNDS HELD IN THE NAME OF GULIETTA GROUP BV...................14
15
16          FUNDS HELD IN THE NAME OF UNIVERSADS BV.......................14

17          FUNDS HELD IN THE NAME OF CASHFLOWS EUROPE LIMITED............15

18          ASCIO/WMB INC DOMAIN NAMES....................................15

19          SURRENDERED DOMAIN NAMES......................................16

20          OTHER BACKPAGE SURRENDERED ASSETS.............................18
21   NATURE OF THE ACTION AND CLAIMS FOR RELIEF.........................20
22   JURISDICTION AND VENUE.............................................21
23   I.     The Formation and Evolution of Backpage.......................24
24   II.    The Sources and Manipulation of Backpage Criminal Proceeds....26
25          A.    Backpage Promotion of Prostitution and Sex Trafficking...26
26
            B.    Payments for Advertising on Backpage.....................35
27
            C.    Bases for Forfeiture.....................................40
28
     III. Assets Representing, Traceable To, and Involved In


                                               2
        Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 3 of 81 Page ID #:3



1         Specified Unlawful Activity...................................41
2         A.   Account 1 (Prosperity ‘7188 Funds).......................41
3    CEREUS PROPERTIES ASSETS...........................................42
4         B.   Account 2 (Compass ‘3873 Funds)..........................42
5         C.   Account 3 (Compass ‘4862 Funds)..........................43
6
     MICHAEL LACEY ASSETS...............................................43
7
          D.   Account 4 (FFS&L of SR ‘3620 Funds)......................43
8
          E.   Accounts 5-10 (RBA ‘2485, ‘1897, ‘3126, ‘8316, ‘8324,
9              and ‘8332)...............................................44

10        F.   Account 11 (SFFCU ‘2523 Funds)...........................44
11        G.   Account 12 (IOLTA ‘4139).................................45
12        H.   The Sebastopol Property..................................45
13        I.   San Francisco, California Property 1.....................46
14        J.   San Francisco Property 2.................................47
15        K.   San Francisco Property 3.................................48
16
          L.   Sedona Property..........................................48
17
          M.   Paradise Valley Property 1...............................49
18
          N.   Paradise Valley Property 2...............................49
19
     JAMES LARKIN ASSETS................................................50
20
          O.   Accounts 13, 15, 16, 17, AND 18 (RBA ‘1889, ‘2592,
21             ‘1938, ‘1897, ‘8103, ‘8162, AND ‘8189)...................50
22        P.   Accounts 19 AND 20 (PCTC ACCOUNT ‘0012 FUNDS, PERKINS
               COIE ‘0012)..............................................51
23
          Q.   Account 21 (ACF ‘2020)...................................52
24
          R.   Accounts 22 AND 23 (BA ‘8225 and ‘7054)..................52
25
26        S.   Saint Helena Property....................................53

27        T.   Chicago Property.........................................53

28        U.   Paradise Valley Property 7...............................53



                                            3
        Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 4 of 81 Page ID #:4



1    JOHN BRUNST ASSETS.................................................54
2         V.    Account 24 (COMPASS BANK ‘3825)..........................54
3         W.    Account 25, 26, 27, 28, 29, 30 (AB ‘6878, ‘4954,
                ‘7982, ‘7889, ‘7888 AND ‘6485)...........................54
4
     SCOTT SPEAR ASSETS.................................................55
5
6         X.    Accounts 31, 32, AND 33 (NBA ‘0178, ‘0151, and‘3645).....55

7         Y.    Account 34 (Live Oak Bank Account ‘6910).................56

8         Z.    Account 35 and 36 (Ascensus Broker Services ‘4301
                and‘8001)................................................56
9
     PRIMUS TRUST ASSETS................................................56
10
          AA.   Account 37 (K&H Bank Account ‘1210)......................56
11
     AD TECH BV ASSETS..................................................58
12
          BB.   Accounts 56, 57, and 58 (Fio Bank ‘5803, ‘5801, and
13              ’5805)...................................................58
14        CC.   Accounts 47, 48, 49 and 50 (BF Accounts ‘K000 K, ‘K000
                U, ‘K000 E, and ‘K001 K).................................58
15
16   GOLD LEAF SRO FUNDS HELD AT FIO BANK...............................59

17        DD.   Account 38, 39, and 30 (Fio Bank ‘2226, ‘2231, and
                ‘2230)...................................................59
18
     PROTECCTIO SRO FUNDS HELD AT FIO BANK..............................59
19
          EE.   Accounts 41, 42, and 43 (Fio Bank ‘4194, ‘4196, and
20              ‘4198)...................................................59
21   VARICOK SRO FUNDS HELD AT FIO BANK.................................60
22        FF.   Accounts 44, 45, and 46 (Fio Bank ‘8083, ‘8086, and
                ‘8080)...................................................60
23
     PROCOP SERVICES BV FUNDS HELD AT KNAB BANK.........................60
24
          GG.   Account 51 (KB ‘7664)....................................60
25
26   GULIETTA GROUP BV FUNDS HELD AT RABO BANK..........................61

27        HH.   Accounts 52 and 53 (RB ‘2452 and ‘4721)..................61

28   CASHFLOWS EUROPE LTD FUNDS HELD FOR GULIETTA GROUP B.V.,
          UNIVERSADS B.V., PROCOPSERVICES B.V. and PROTECCIO SRO........62


                                            4
        Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 5 of 81 Page ID #:5



1         II.   Account 55 (SP ‘1262)....................................62
2         JJ.   Account 54 (LHVP ‘4431)..................................62
3    BACKPAGE-CONTROLLED DOMAIN NAMES...................................63
4         KK.   ASCIO/WMB Inc Domain Names...............................63
5         LL.   SURRENDERED DOMAIN NAMES.................................65
6
     BACKPAGE SURRENDERED ASSETS........................................75
7
          MM.   Assets Surrendered To The United States By Backpage......75
8
          NN.   BACKPAGE FUNDS PREVIOUSLY HELD AT DAVIS WRIGHT
9               TREMAINE.................................................77

10   FIRST CLAIM FOR RELIEF.............................................78
11   (18 U.S.C. § 981(a)(1)(C)).........................................78
12   SECOND CLAIM FOR RELIEF............................................78
13   (18 U.S.C. § 981(a)(1)(A)).........................................78
14   THIRD CLAIM FOR RELIEF.............................................79
15   (18 U.S.C. § 981(a)(1)(A)).........................................79
16
     VERIFICATION.......................................................81
17
18
19
20
21
22
23
24
25
26
27
28



                                            5
        Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 6 of 81 Page ID #:6



1         The United States of America brings this complaint against the
2    above-captioned asset(s) and alleges as follows:
3                                PERSONS AND ENTITIES
4         1.   The plaintiff is the United States of America (“plaintiff”
5    or the “government”).
6         2.   The defendant is $16,500,000.00 in Bank Funds Seized from
7    K&H Account ‘1210, (collectively, the “Defendant Asset”).
8         3.   The Defendant Asset is held in the name of Primus Trust.
9    The persons and entities whose interests may be affected by this
10   action are Primus Trust, Michael Lacey, James Larkin, Scott Spear,
11   John “Jed” Brunst, Dan Hyer, Andrew Padilla and Joye Vaught.
12        4.   Contemporaneously with the filing of this complaint,
13   plaintiff is filing related actions seeking the civil forfeiture of
14   the following assets (collectively, the “Subject Assets”):
15             FUNDS HELD IN THE NAME OF POSTING SOLUTIONS:
16        a.   $3,374,918.61 seized from Prosperity Bank account ‘7188
17   (“Prosperity ‘7188 Funds” or “Account 1”) held in the name of Posting
18   Solutions, LLC.    1


19             FUNDS HELD IN THE NAME OF CEREUS PROPERTIES LLC:
20        b.   $5,462,027.17 seized from Compass Bank account ‘3873
21   (“Compass ‘3873 Funds” or “Account 2”), held in the name of Cereus
22   Properties, LLC, an entity owned or controlled by Scott Spear.
23        c.   $407,686.14 seized from Compass Bank account ‘4862
24   (“Compass ‘4862 Funds” or “Account 3”), held in the name of Cereus
25   Properties, LLC.
26
27
          1
           Attached hereto as exhibit A is an index of the Subject Assets
28   that consist of funds or securities on deposit at or seized from
     financial institutions.

                                            6
        Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 7 of 81 Page ID #:7



1              ASSETS HELD BY OR FOR THE BENEFIT OF BY MICHAEL LACEY:
2         d.   $689,884.48 seized from First Federal Savings & Loan of San
3    Rafael account ‘3620 (“FFS&L of SR ‘3620 Funds” or “Account 4”), held
4    in the name of Michael Lacey (“Lacey”);
5         e.   $515,899.85 seized from Republic Bank of Arizona account
6    ‘2485 (“RBA ‘2485 Funds” or “Account 5”), held in the name of Lacey;
7         f.   $75,835.31 seized from Republic Bank of Arizona account
8    ‘1897 (“RBA ‘1897 Funds” or “Account 6”), held in the name of Lacey;
9         g.   $500,000.00 seized from Republic Bank of Arizona account
10   ‘3126 (“RBA ‘3126 Funds” or “Account 7”), held in the name of Lacey;
11        h.   $600,000.00 seized from or frozen in Republic Bank of
12   Arizona Certificate of Deposit (“CDARS”) 2 account’8316 (“RBA ‘8316
13   Funds” or “Account 8”), held in the name of Lacey;
14        i.   $302,177.57 seized from or frozen in Republic Bank of
15   Arizona CDARS account ‘8324 (“RBA ‘8324 Funds” or “Account 9”), held
16   in the name of Lacey;
17        j.   $300,000.00 seized from or frozen in Republic Bank of
18   Arizona CDARS account ‘8332 (“RBA ‘8332 Funds” or “Account 10”), held
19   in the name of Lacey;
20        k.   $734,603.70 seized from or frozen in Credit Union account
21   ‘2523 (“SFFCU ‘2523 Funds” or “Account 11”), held in the name of
22   Lacey;
23        l.   $2,412,785.47 seized from or frozen in place at Money Gram,
24   having originated from Midfirst Bank account ‘4139 (“IOLTA 3 ‘4139” or
25
          2
26          CDARS is a program that allows a depositor to spread funds
     across several banks in order to maintain account balances below the
27   Federal Deposit Insurance Corporation’s insurance limits at any
     particular bank.
28        3 An “IOLTA” is the common name for an Interest on Lawyer Trust
     Account.

                                            7
        Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 8 of 81 Page ID #:8



1    Account 12), held in the name of attorney, “J.B.” for the benefit of
2    Lacey;
3         m.   All right and title to the real property located in
4    Sebastopol, California titled in the name of Finca Manzana for
5    Sebastopol, LLC (“Sebastopol Property”), APN 076-100-0008-000,
6    including all appurtenances, improvements, and attachments thereon,
7    as well as all leases, rents, and profits derived therefrom;          4


8         n.   All right and title to the real property located in San
9    Francisco, California titled in the name of Lacey and Alyson Talley
10   (“San Francisco Property 1”), APN 07-1008-057-01, including all
11   appurtenances, improvements, and attachments thereon, as well as all
12   leases, rents, and profits derived therefrom;
13        o.   All right and title to the real property located in San
14   Francisco, California titled in the name of         Casa Bahia for San
15   Francisco, LLC (“San Francisco Property 2”), APN 0563-029, including
16   all appurtenances, improvements, and attachments thereon, as well as
17   all leases, rents, and profits derived therefrom;
18        p.   All right and title to the real property located in San
19   Francisco, California titled in the name of Lacey (“San Francisco
20   Property 3”), APN 0097C011, including all appurtenances,
21   improvements, and attachments thereon, as well as all leases, rents,
22   and profits derived therefrom;
23        q.   All right and title to the real property located in Sedona,
24   Arizona titled in the name of Creek Hideaway, LLC (“Sedona
25   Property”), APN 405-06-001B, including all appurtenances,
26   improvements, and attachments thereon, as well as all leases, rents,
27
28        4 Pursuant to Local Rule 5.2-1, only the city and state of
     residence addresses are set forth in this Complaint

                                            8
        Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 9 of 81 Page ID #:9



1    and profits derived therefrom;
2         r.   All right and title to the real property located in
3    Paradise Valley, Arizona titled in the name of Lacey (“Paradise
4    Valley Property 1”), APN 173-11-006C, including all appurtenances,
5    improvements, and attachments thereon, as well as all leases, rents,
6    and profits derived therefrom;
7         s.   All right and title to the real property located in
8    Paradise Valley, Arizona titled in the name of Lacey (“Paradise
9    Valley Property 2”), APN 164-05-122, including all appurtenances,
10   improvements, and attachments thereon, as well as all leases, rents,
11   and profits derived therefrom;
12             ASSETS HELD BY OR FOR THE BENEFIT JAMES LARKIN:
13        t.   $1,546,076.35 seized from Republic Bank of Arizona account
14   ‘1889 (“RBA ‘1889 Funds” or “Account 13”), held in the name of James
15   Larkin (“Larkin”);
16        u.   $1,001,731.18 seized from Republic Bank of Arizona account
17   ‘2592 (“RBA ‘2592 Funds” or “Account 14”), held in the name of
18   Larkin;
19        v.   $206,156.00 seized from Republic Bank of Arizona account
20   ‘1938 (“RBA ‘1938 Funds” or “Account 15”), held in the name of
21   Larkin;
22        w.   $501,248.14 seized from Republic Bank of Arizona account
23   ‘8103 (“RBA ‘8103 Funds” or “Account 16”), held in the name of
24   Larkin;
25        x.   $251,436 seized from Republic Bank of Arizona account ‘8162
26   (“RBA ‘8162 Funds” or “Account 17”), held in the name of Larkin;
27        y.   Any and all funds on deposit in Republic Bank of Arizona
28   account ‘8189 (“RBA ‘8189 Funds” or “Account 18”), held in the name



                                            9
       Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 10 of 81 Page ID #:10



1    of Larkin.    RBA is holding the account until it matures, at which
2    time RBA will issue a check to the government for all funds in
3    Account 18;
4         z.     $621,832.06 in U.S. currency seized from Perkins Coie Trust
5    Company account ‘0012 (“PCTC ‘0012 Funds” or “Account 19”), held in
6    the name of Margaret Larkin (“M. Larkin”);
7         aa.    $9,882,828.72 in securities or investment instruments
8    seized from Perkins Coie Trust Company account ‘0012 (“PCTC
9    Investment Funds” or “Account 20”), held in the name of M. Larkin;
10        bb.    $34,149,280.00 seized from Acacia Conservation Fund LP
11   account ‘2020 (“ACF Funds” or “Account 21”), held in the name of
12   Ocotillo Family Trust;
13        cc.    $278.73 seized from Bank of America account ‘8225 (“BA
14   ‘8225 Funds” or “Account 22”), held in the name of Troy C. Larkin
15   (“T. Larkin”);
16        dd.    $1,038.42 seized from Bank of America account ‘7054 (“BA
17   ‘7054 Funds” or “Account 23”), held in the name Ramon Larkin (“R.
18   Larkin”);
19        ee.    All right and title to the real property located in Saint
20   Helena, California titled in the name of Larkin and M. Larkin,
21   Trustees for Ocotillo Family Trust (“Saint Helena Property”), APN
22   030-050-028-000, including all appurtenances, improvements, and
23   attachments thereon, as well as all leases, rents, and profits
24   derived therefrom;
25        ff.    All right and title to the real property located in
26   Chicago, Illinois titled in the name of John C. Larkin (“J.C.
27   Larkin”), M. Larkin and Larkin (“Chicago Property”), APN 20-14-201-
28   079-1054, including all appurtenances, improvements, and attachments



                                           10
       Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 11 of 81 Page ID #:11



1    thereon, as well as all leases, rents, and profits derived therefrom;
2               ASSETS HELD BY OR FOR THE BENEFIT OF JOHN BRUNST:
3         gg.   $359,527.06 seized from Compass Bank account number ‘3825
4    (“Compass ‘3825 Funds” or “Account 24”), held in the name of the John
5    Brunst Family Trust;
6         hh.   $5,848,729.00 seized from Alliance Bernstein account ‘6878
7    (“AB ‘6878 Funds” or “Account 25”), held in the name of the Brunst
8    Family Trust;
9         ii.   $372,878.00 seized from Alliance Bernstein account ‘4954
10   (“AB ‘4954 Funds” or “Account 26”), held in the name of the Brunst
11   Family Trust;
12        jj.   $342,596.00 seized from Alliance Bernstein account ‘7982
13   (“AB ‘7892 Funds” or “Account 27”), held in the name of the Brunst
14   Family Trust;
15        kk.   $306,277.00 seized from Alliance Bernstein account ‘7889
16   (“AB ‘7889 Funds” or “Account 28”), held in the name of the Brunst
17   Family Trust;
18        ll.   $275,328.00 seized from Alliance Bernstein account ‘7888
19   (“AB ‘7888 Funds” or “Account 29”), held in the name of the Brunst
20   Family Trust;
21        mm.   $527,624.00 seized from Alliance Bernstein account ‘6485
22   (“AB ‘6485 Funds” or “Account 30”), held in the name of the Brunst
23   Family Trust;
24              ASSETS HELD BY OR FOR THE BENEFIT OF SCOTT SPEAR:
25        nn.   $404,374.12 seized from National Bank of Arizona account
26   ‘0178 (“NBA ‘0178 Funds” or “Account 31”), held in the name of Scott
27   Spear (“Spear”);
28        oo.   $1,925.80 seized from National Bank of Arizona account



                                           11
       Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 12 of 81 Page ID #:12



1    ‘0151 (“NBA ‘0151 Funds” or “Account 32”), held in the name of Spear
2    and Ellona Spear (“E. Spear”); and
3         pp.   $613,573.28 seized from National Bank of Arizona account
4    ‘3645 (“NBA ‘3645 Funds” or “Account 33”), held in the name of Spear
5    and E. Spear Family Trust.
6         qq.   $260,283.40 seized from National Bank of Arizona account
7    ‘6910 (“NBA ‘6910 Funds” or “Account 34”), held in the name of Spear
8    and E. Spear Family Trust.
9         rr.   $64,552.82 seized from or frozen in Ascensus Broker
10   Services ‘4301 (“ABS ‘4301 Funds” or “Account 35”), held in the name
11   of Natasha Spear (“N. Spear”).
12        ss.   $56,902.99 seized from or frozen in Ascensus Broker
13   Services ‘8001 (“ABS ‘8001 Funds” or “Account 36”), held in the name
14   of N. Spear.
15              FUNDS HELD IN THE NAME OF PRIMUS TRUST
16        tt.   $16,500,000 seized from K&H account ‘1210 (“K&H ‘1210
17   Funds” or “Account 37”), held in the name of Primus Trust, with Lacey
18   being at least one of the beneficiaries of the Trust.           The bank is
19   located in Hungary.
20              FUNDS HELD IN THE NAME OF GOLD LEAF SRO
21        uu.   €1,680,028.85 seized from Fio account ‘2226 (“Fio ‘2226
22   Funds” or “Account 38”), held in the name of the Gold Leaf SRO.             The
23   bank is located in the Czech Republic;
24        vv.   £60.98 seized from Fio account ‘2231 (“Fio ‘2231 Funds” or
25   “Account 39”), held in the name of the Gold Leaf SRO.           The bank is
26   located in the Czech Republic;
27        ww.   $72.87 seized from Fio account ‘2230 (“Fio ‘2230 Funds” or
28   “Account 40”), held in the name of the Gold Leaf SRO.           The bank is



                                           12
       Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 13 of 81 Page ID #:13



1    located in the Czech Republic;
2               FUNDS HELD IN THE NAME OF PROTECCTIO SRO
3         xx.   €3,213,937.82 seized from Fio account ‘4194 (“Fio ‘4194
4    Funds” or “Account 41”), held in the name of the Protecctio SRO.            The
5    bank is located in the Czech Republic;
6         yy.   $52.90 seized from Fio account ‘4196 (“Fio ‘4196 Funds” or
7    “Account 42”), held in the name of the Protecctio SRO.           The bank is
8    located in the Czech Republic;
9         zz.   £52.65 seized from Fio account ‘4198 (“Fio ‘4198 Funds” or
10   “Account 43”), held in the name of the Protecctio SRO.           The bank is
11   located in the Czech Republic;
12              FUNDS HELD IN THE NAME OF VARICOK COMPANY SRO
13        aaa. €605,976.95 seized from Fio account ‘8083 (“Fio ‘8083
14   Funds” or “Account 44”), held in the name of the Varicok Company SRO.
15   The bank is located in the Czech Republic;
16        bbb. £458.99 seized from Fio account ‘8086 (“Fio ‘8086 Funds” or
17   “Account 45”), held in the name of the Varicok Company SRO.            The bank
18   is located in the Czech Republic;
19        ccc. $48.10 seized from Fio account ‘8080 (“Fio ‘8080 Funds” or
20   “Account 46”), held in the name of the Varicok Company SRO. The bank
21   is located in the Czech Republic.
22              FUNDS HELD IN THE NAME OF AD TECH BV
23        ddd. Any and all funds seized from Bank Frick account ‘K000 K
24   (“BF ‘K000 K Funds” or “Account 47”) on or about June 1, 2018, held
25   in the name of Ad Tech BV.      The bank is located in the Principality
26   of Liechtenstein;
27        eee. Any and all funds seized from Bank Frick account ‘K000 U
28   (“BF ‘K000 U Funds” or “Account 48”) on or about June 1, 2018, held



                                           13
       Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 14 of 81 Page ID #:14



1    in the name of Ad Tech BV.      The bank is located in the Principality
2    of Liechtenstein;
3         fff. Any and all funds seized from Bank Frick account ‘K000 E
4    (“BF ‘K000 E Funds” or “Account 49”) on or about June 1, 2018, held
5    in the name of Ad Tech BV.      The bank is located in the Principality
6    of Liechtenstein;
7         ggg. Any and all funds seized from Bank Frick account ‘K001 K
8    (“BF ‘K001 K Funds” or “Account 50”) on or about June 1, 2018, held
9    in the name of Ad Tech BV.      The bank is located in the Principality
10   of Liechtenstein.
11             FUNDS HELD IN THE NAME OF PROCOP SERVICES BV
12        hhh. Any and all funds seized from Knab Bank account ‘7664 (“KB
13   ‘7664 Funds” or “Account 51”) on or about May 24, 2018, held in the
14   name of Procop Services BV.      The bank is located in the Kingdom of
15   the Netherlands.
16             FUNDS HELD IN THE NAME OF GULIETTA GROUP BV
17        iii. Any and all funds seized from Rabo Bank account ‘2452 (“RB
18   ‘2452 Funds” or “Account 52”) on or about May 24, 2018, held in the
19   name of the Gulietta Group BV.      The bank is located in the Kingdom of
20   the Netherlands.
21             FUNDS HELD IN THE NAME OF UNIVERSADS BV
22        jjj. Any and all funds seized from Rabo Bank account ‘4721 (“RB
23   ‘4721 Funds” or “Account 53”) on or about May 24, 2018, held in the
24   name of the UniversAds BV.      The bank is located in the Kingdom of the
25   Netherlands.
26             FUNDS HELD IN THE NAME OF OLIST OU
27        kkk. Any and all funds seized from LHV Pank account number ‘4431
28   (“LHVP ‘4431 Funds” or “Account 54”) on or about June 15, 2018, held



                                           14
       Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 15 of 81 Page ID #:15



1    in the name of Olist Ou (“Ou”).       The bank is located in the Republic
2    of Estonia.
3              FUNDS HELD IN THE NAME OF CASHFLOWS EUROPE LIMITED
4         lll. £747,664.15 seized from Saxo Payments account ‘1262 (“SP
5    ‘1262 Funds” or “Account 55”), held in the name of the Cashflows
6    Europe Limited (“Cashflows”).      Cashflows is holding these funds for
7    the benefit of Gulietta Group B.V., Universads B.V, Procop Services
8    B.V., and Proteccio SRO, each of which is an entity owned or
9    controlled by Backpage (defined below).        United Kingdom law
10   enforcement officials have restrained the funds held by these four
11   companies and consolidated them into this Saxo Payments account. The
12   bank is located in the United Kingdom.
13             ASCIO/WMB INC DOMAIN NAMES 5
14        mmm. atlantabackpage.com; backpage.be; backpage.com;
15   backpage.com.br; backpage.cz; backpage.dk; backpage.ee; backpage.es;
16   backpage.fi; backpage.fr; backpage.gr; backpage.hu; backpage.ie;
17   backpage.it; backpage.lt; backpage.mx; backpage.net; backpage.no;
18   backpage.pl; backpage.pt; backpage.ro; backpage.si; backpage.sk;
19   backpage.us; backpage-insider.com; bestofbackpage.com;
20   bestofbigcity.com; bigcity.com; chicagobackpage.com;
21   denverbackpage.com; newyorkbackpage.com;
22   phoenixbackpage.com;sandiegobackpage.com;seattlebackpage.com; and
23   tampabackpage.com (collectively, the “Seized Domain Names”), and all
24
25        5 Backpage, which operated principally online, controlled
     numerous internet domain names. These domain names were registered
26   by “ASCIO TECHNOLOGIES INC” DBA “NETNAMES,” a domain registrar.
     Domain registrars serve to ensure that a registered domain name is
27   not licensed to more than one user. Domain registration allows the
     owner of the domain to direct internet traffic to a specific
28   webserver.


                                           15
       Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 16 of 81 Page ID #:16



1    rights and privileges associated therewith.
2              SURRENDERED 6 DOMAIN NAMES
3         nnn. admoderation.com; admoderators.com; adnet.ws;
4    adplace24.com; adplaces24.com; adpost24.com; adpost24.cz;
5    adquick365.com; adreputation.com; ads-posted-mp.com; adsplace24.com;
6    adspot24.com; adspots24.com; adsspot24.com; adtechbv.co.nl;
7    adtechbv.com; adtechbv.nl; advert-ep.com; adverts-mp.com; axme.com;
8    back0age.com; backpa.ge; backpaee.com; backpage-insider.com;
9    backpage.adult; backpage.ae; backpage.at; backpage.ax; backpage.be;
10   backpage.bg; backpage.bg; backpage.ca; backpage.cl; backpage.cn;
11   backpage.cn; backpage.co.id; backpage.co.nl; backpage.co.nl;
12   backpage.co.nz; backpage.co.uk; backpage.co.ve; backpage.co.za;
13   backpage.com; backpage.com.ar; backpage.com.au; backpage.com.ph;
14   backpage.cz; backpage.dk; backpage.ec; backpage.ee; backpage.ee;
15   backpage.es; backpage.fi; backpage.fi; backpage.fr; backpage.fr;
16   backpage.gr; backpage.gr; backpage.hk; backpage.hk; backpage.hu;
17   backpage.hu; backpage.ie; backpage.in; backpage.it; backpage.jp;
18   backpage.kr; backpage.lt; backpage.lv; backpage.lv; backpage.me;
19   backpage.mx; backpage.my; backpage.net; backpage.nl; backpage.no;
20   backpage.no; backpage.nz; backpage.pe; backpage.ph; backpage.pk;
21   backpage.pl; backpage.porn; backpage.pt; backpage.ro; backpage.ro;
22   backpage.se; backpage.sex; backpage.sg; backpage.si; backpage.si;
23   backpage.sk; backpage.sk; backpage.sucks; backpage.tw; backpage.uk;
24   backpage.uk.com; backpage.us; backpage.vn; backpage.xxx;
25   backpage.xyz; backpagecompimp.com; backpagecompimps.com;
26
27        6 On April 5, 2018, in the District of Arizona, Backpage.com,
     LLC and related entities plead guilty to 18 U.S.C. § 1956(h) (money
28   laundering conspiracy). Pursuant to its guilty plea, Backpage
     surrendered certain assets, including those identified herein.

                                           16
       Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 17 of 81 Page ID #:17



1    backpagepimp.com; backpagepimps.com; backpagg.com; backpagm.com;
2    backpagu.com; backpaoe.com; backpawe.com; backqage.com; backrage.com;
3    backxage.com; bakkpage.com; bcklistings.com; bestofbackpage.com;
4    bestofbigcity.com; bickpage.com; bigcity.com; bpclassified.com;
5    bpclassifieds.com; carlferrer.com; clasificadosymas.com;
6    clasificadosymas.net; clasificadosymas.org;
7    classifiedsolutions.co.uk; classifiedsolutions.net;
8    classyadultads.com; columbusbackpage.com; connecticutbackpage.com;
9    cracker.co.id; cracker.com; cracker.com.au; cracker.id;
10   cracker.net.au; crackers.com.au; crackers.net.au; ctbackpage.com;
11   dallasbackpage.com; denverbackpage.com; easypost123.com;
12   easyposts123.com; emais.com.pt; evilempire.com; ezpost123.com;
13   fackpage.com; fastadboard.com; guliettagroup.nl; htpp.org;
14   ichold.com; internetspeechfoundation.com;
15   internetspeechfoundation.org; loads2drive.com; loadstodrive.com;
16   loadtodrive.com; losangelesbackpage.com; mediafilecloud.com;
17   miamibackpage.com; minneapolisbackpage.com; mobileposting.com;
18   mobilepostings.com; mobilepostlist.com; mobilposting.com; naked.city;
19   nakedcity.com; newyorkbackpage.com; paidbyhour.com; petseekr.com;
20   petsfindr.com; phoenixbackpage.com; posteasy123.com; postfaster.com;
21   postfastly.com; postfastr.com; postonlinewith.com; postonlinewith.me;
22   postseasy123.com; postsol.com; postszone24.com; postzone24.com;
23   postzones24.com; rentseekr.com; results911.com; sandiegobackpage.com;
24   sanfranciscobackpage.com; seattlebackpage.com; sellyostuffonline.com;
25   sfbackpage.com; simplepost24.com; simpleposts24.com; svc.ws;
26   truckrjobs.com; ugctechgroup.com; universads.nl;
27   villagevoicepimps.com; websitetechnologies.co.uk;
28   websitetechnologies.com; websitetechnologies.net;



                                           17
       Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 18 of 81 Page ID #:18



1    websitetechnologies.nl; websitetechnologies.org; weprocessmoney.com;
2    wst.ws; xn--yms-fla.com; ymas.ar.com; ymas.br.com; ymas.br.com;
3    ymas.bz; ymas.bz; ymas.cl; ymas.cl; ymas.co.bz; ymas.co.bz;
4    ymas.co.cr; ymas.co.cr; ymas.co.ni; ymas.co.ni; ymas.co.ve;
5    ymas.co.ve; ymas.com; ymas.com.br; ymas.com.br; ymas.com.bz;
6    ymas.com.bz; ymas.com.co; ymas.com.co; ymas.com.do; ymas.com.do;
7    ymas.com.ec; ymas.com.ec; ymas.com.es; ymas.com.es; ymas.com.gt;
8    ymas.com.gt; ymas.com.hn; ymas.com.hn; ymas.com.mx; ymas.com.ni;
9    ymas.com.ni; ymas.com.pe; ymas.com.pe; ymas.com.pr; ymas.com.pr;
10   ymas.com.pt; ymas.com.uy; ymas.com.uy; ymas.com.ve; ymas.com.ve;
11   ymas.cr; ymas.cr; ymas.do; ymas.do; ymas.ec; ymas.ec; ymas.es;
12   ymas.es; ymas.org; ymas.pe; ymas.pe; ymas.pt; ymas.us; ymas.us;
13   ymas.uy; ymas.uy; and ymas.uy.com (collectively, the “Surrendered
14   Domain Names”), and all rights and privileges associated therewith.
15             OTHER BACKPAGE SURRENDERED ASSETS
16        ooo. $699,940.00 surrendered on or about April 6, 2018, from ING
17   Bank account ‘7684, (“ING ‘7684 Funds”), held in the name of Payment
18   Solutions BV.
19        ppp. $106,988.41 surrendered on or about April 6, 2018, from ING
20   Bank account ‘2071 (“ING ‘2071 Funds”), held in the name of Payment
21   Solutions BV.
22        qqq. $499,910.01 surrendered on or about April 6, 2018, from US
23   Bank account ‘0239 (“US Bank ‘2039 Funds”), held in the name of
24   Affordable Bail Bonds LLC.
25        rrr. $50,000.00 surrendered on or about April 6, 2018, from
26   Enterprise Bank and Trust account ‘7177 (“EBT ‘7177 Funds”), held in
27   the name of Global Trading Solutions LLC.
28        sss. $1,876.36 surrendered on or about August 23, 2018, from ING



                                           18
       Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 19 of 81 Page ID #:19



1    Bank account ‘2071 (“ING ‘2071 Funds”), held in the name of Payment
2    Solutions BV.
3         ttt. $50,357.35 surrendered on or about August 24, 2018, from
4    ING Bank account ‘7684 (“ING ‘7684 Funds”), held in the name of
5    Payment Solutions BV.
6         uuu. $248,970.00 surrendered on or about May 11, 2018, from
7    Citibank NA, account ‘0457 (“Citibank NA ‘0457 Funds”), held in the
8    name of Paul Hastings LLP.
9         vvv. $52,500.00 surrendered on or about June 25, 2018, from
10   Enterprise Bank and Trust account ‘7177 (“EBT ‘7177 Funds”), held in
11   the name of Global Trading Solutions LLC.
12        www. $65,000.00 surrendered on or about July 18, 2018, from
13   Enterprise Bank and Trust account ‘7177 (“EBT ‘7177 Funds”), held in
14   the name of Global Trading Solutions LLC.
15        xxx. $5,534.54 surrendered on or about August 9, 2018, from
16   Enterprise Bank and Trust account ‘7177 (“EBT ‘7177 Funds”), held in
17   the name of Global Trading Solutions LLC.
18        yyy. $40,000.00 surrendered on or about July 16, 2018, from
19   Crypto Capital
20        zzz. 6 Bitcoins surrendered on or about April 6, 2018, from a
21   Backpage controlled wallet;
22        aaaa.       199.99995716 Bitcoins surrendered on or about April 6,
23   2018, from a Backpage controlled wallet;
24        bbbb.       404.99984122 Bitcoins surrendered on or about April 6,
25   2018, from a Backpage controlled wallet;
26        cccc.       173.97319 Bitcoins surrendered on or about April 26,
27   2018, from a Backpage controlled wallet;
28        dddd.       411.00019 Bitcoins surrendered on or about April 13,



                                           19
       Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 20 of 81 Page ID #:20



1    2018, from a Backpage controlled wallet;
2         eeee.        2.00069333 Bitcoins surrendered on or about May 7,
3    2018, from a Backpage controlled wallet;
4         ffff.        136.6544695 Bitcoins surrendered on or about June 15,
5    2018, from a Backpage controlled wallet;
6         gggg.        2,673.59306905 Bitcoins Cash surrendered on or about
7    April 26, 2018, from a Backpage controlled wallet;
8         hhhh.        55.5 Bitcoins Cash surrendered on or about May 3,
9    2018, from a Backpage controlled wallet;
10        iiii.        73.62522241 Bitcoins Cash surrendered on or about June
11   15, 2018, from a Backpage controlled wallet;
12        jjjj.        16,310.79413202 Litecoins surrendered on or about
13   April 26, 2018, from a Backpage controlled wallet;
14        kkkk.        783.9735116 Litecoins surrendered on or about June 15,
15   2018, from a Backpage controlled wallet;
16        llll.        509.81904619 Bitcoins Gold surrendered on or about
17   June 21, 2018, from a Backpage controlled wallet; and
18        mmmm.        $3,713,121.03 surrendered on or about August 13, 2018,
19   from Bank of America account ‘3414, held in the name of Davis Wright
20   Tremaine, LLP.
21                   NATURE OF THE ACTION AND CLAIMS FOR RELIEF
22       5.       This is a civil action in rem to forfeit assets derived
23   from or traceable to proceeds of one or more crimes defined as
24   “specified unlawful activity” (“SUA”); and/or involved in one or more
25   conspiracies to launder money, internationally launder money for
26   promotion of one or more SUA, and/or financial transactions involving
27   illicit proceeds.    The property sought for forfeiture is located in
28   the United States and abroad, including the Country of Hungary, the



                                           20
       Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 21 of 81 Page ID #:21



1    Czech Republic, the Principality of Liechtenstein, and the Kingdom of
2    the Netherlands.
3        6.    The Subject Assets, including the Defendant Asset,
4    represent property derived from or traceable to proceeds to multiple
5    knowing violations of federal laws constituting SUA, including 18
6    U.S.C. §§ 1591 (Sex Trafficking of Children) and 1952 (Interstate and
7    Foreign Travel in Aid of Racketeering Enterprise).          The Defendant
8    Asset is therefore subject to forfeiture pursuant to 18 U.S.C. §
9    981(a)(1)(C).
10       7.    Further, the Subject Assets, including the Defendant Asset,
11   represent property involved in or traceable to one or more
12   transactions or attempted transactions in violation of:
13        a.   18 U.S.C. § 1956(a)(1)(B)(i) (Money Laundering for
14   Concealment) and a conspiracy to commit such offenses, in violation
15   of 18 U.S.C. § 1956(h);
16        b.   18 U.S.C. § 1956(a)(2) (International Money Laundering for
17   Promotion) and a conspiracy to commit such offenses, in violation of
18   18 U.S.C. § 1956(h); and
19        c.   18 U.S.C. § 1957 (Monetary Transactions with Proceeds of
20   SUA) and a conspiracy to commit such offenses, in violation of 18
21   U.S.C. § 1956(h)
22   The Defendant Asset is therefore subject to forfeiture pursuant to 18
23   U.S.C. § 981(a)(1)(A).
24                              JURISDICTION AND VENUE
25       8.    This civil forfeiture action is brought pursuant to 18
26   U.S.C. § 981(a)(1).
27       9.    This Court has jurisdiction over this matter pursuant to 28
28   U.S.C. §§ 1345 and 1355.



                                           21
       Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 22 of 81 Page ID #:22



1        10.   Venue lies in this district pursuant to 28 U.S.C. §§
2    1355(b)(1)(A) or 1355(b)(2) because acts and omissions giving rise to
3    the forfeiture took place in the Central District of California
4    and/or 28 U.S.C. § 1395(b), because certain of the Subject Assets are
5    located in the Central District of California.
6                             INDIVIDUALS AND ENTITIES
7        11.   Backpage.com, LLC, (“Backpage”) incorporated in Delaware in
8    2004, was an internet-based company that allowed customers to post
9    on-line classified advertisements.         These advertisements were posted
10   in a variety of categories, including adult, automotive, community,
11   dating, jobs, local places, musicians, rentals and services.            Prior
12   to its closure by federal law enforcement authorities in April 2018,
13   Backpage was visited by 75 to 100 million unique internet visitors
14   per month.
15       12.   Between 2004 and April 2018, Backpage realized annual
16   profits of tens of millions of dollars from adult advertisements.
17   Historically, the adult category, where Backpage advertisers posted
18   sex trafficking ads, made up less than ten percent of all the
19   website’s advertisements.      However, those ads generated more than 90
20   percent of Backpage’s revenue.
21       13.   Lacey was a co-creator of Backpage.com who was responsible
22   for the website’s policies and strategic direction.          Lacey maintained
23   significant control over the website during the relevant period
24   described in this complaint, and continued to receive tens of
25   millions of dollars in Backpage-related distributions even after
26   purportedly selling his interest in Backpage in 2015.
27       14.   Larkin was a co-creator of Backpage.com who was responsible
28   for the website’s policies and strategic direction.          Larkin



                                           22
       Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 23 of 81 Page ID #:23



1    maintained significant control over the website during the relevant
2    period described in this complaint, and continued to receive tens of
3    millions of dollars in Backpage-related distributions even after
4    purportedly selling his interest in Backpage in 2015.
5        15.   Carl Ferrer (“Ferrer”), though not an original owner, was a
6    co-creator and one of the original officers of Backpage, having
7    initially served as Backpage’s vice-president, and later as CEO.
8    Ferrer is also the CEO of several Backpage-related entities in the
9    Netherlands, including “Website Technologies,” “Amstel River
10   Holdings,” and “Ad Tech BV.”
11       16.   John “Jed” Brunst (“Brunst”) was a minority owner of
12   Backpage who owned 5.67 percent of the company at the time of its
13   inception.   Brunst served as the Chief Financial Officer of Backpage
14   and several of Backpage’s parent companies.
15       17.   Spear was a minority owner of Backpage who owned 4.09
16   percent of the company at the time of its inception.          Spear served as
17   Executive Vice President of one of Backpage’s parent companies.
18       18.   “M.G.” had no formal position at Backpage, but was the
19   President, Chief Executive Officer, Treasurer, and Secretary of
20   Posting Solutions LLC, a wholly owned Backpage subsidiary with a
21   principal place of business in Dallas, Texas (“Posting Solutions”),
22   which accepted payments from Backpage advertisers.          M.G. was also the
23   Chief Financial Officer of Website Technologies, and directed and
24   controlled many of the international and domestic financial
25   transactions of Backpage and its related entities.
26       19.   Daniel Hyer (“Hyer”) served as Backpage’s Sales and
27   Marketing Director.    He remained an account signatory for numerous
28   Backpage-controlled entities, including Website Technologies, until



                                           23
          Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 24 of 81 Page ID #:24



1    Backpage’s closure.
2           20.   Andrew Padilla (“Padilla”) served as Backpage’s Operations
3    Manager.
4           21.   Joye Vaught (“Vaught”) served as Backpage’s assistant
5    Operations Manager.
6           22.   Lacey, Larkin, Ferrer, Brunst, Spear, M.G., Hyer, Padilla,
7    and Vaught are referred to collectively herein as “Backpage
8    Operators.”
9                             EVIDENCE SUPPORTING FORFEITURE
10   I.      The Formation and Evolution of Backpage
11          23.   Lacey and Larkin were the founders of the Phoenix New
12   Times, an alternative newspaper based in Arizona.             Lacey and Larkin
13   subsequently acquired several other alternative newspapers that they
14   operated through an entity called Village Voice Media Holdings
15   (“VVMH”).      Spear served as VVMH’s Executive Vice President and Brunst
16   served as VVMH’s Chief Financial Officer.
17          24.   As far back as the 1980’s, VVMH publications routinely
18   included ads for prostitution.
19          25.   By 2000, the popularity of the website www.craigslist.com
20   (“Craigslist”), which offered free classified ads that included
21   prostitution ads, began to disrupt VVMH’s business, which depended on
22   classified advertising revenue.
23          26.   Lacey and Larkin, assisted by Ferrer, sought to address
24   this disruption by creating Backpage, which would compete directly
25   with Craigslist.       As stated in an internal Backpage document, “[I]n
26   2004, in response to the Craigslist threat that was decimating daily
27   newspapers, VVMH launched its own online classified site,
28   Backpage.com, named after the back page of VVMH’s print publication.”



                                              24
       Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 25 of 81 Page ID #:25



1        27.   From 2004 until 2015, Lacey and Larkin bore primary
2    responsibility for Backpage’s policies and strategic direction.              In
3    2015, Lacey and Larkin purported to sell to Ferrer all or
4    substantially all of their respective interests in Backpage.            In
5    fact, Lacey and Larkin retained significant control over Backpage,
6    and both continued to receive millions of dollars of annual
7    distributions of Backpage revenue after the purported sale.
8        28.   From its inception, most of Backpage’s earnings represented
9    the proceeds of illegal activity, specifically prostitution and sex
10   trafficking, including child sex trafficking.         By 2015, the major
11   credit card companies were refusing to process payments to or for
12   Backpage, and banks were closing Backpage’s accounts out of concern
13   the accounts were being used for illegal purposes.
14       29.   In response to these measures, the Backpage Operators
15   initiated and pursued a wide variety of money laundering strategies
16   and techniques designed, in part, to conceal the source and location
17   of the revenues generated by Backpage ads, including ads for human
18   trafficking and illegal prostitution.        These strategies included (a)
19   instructing customers to send checks and money orders to a Post
20   Office box, funneling those funds into bank accounts held in the
21   names of entities with no apparent connection to Backpage, and then
22   giving customers a corresponding “credit” to purchase Backpage ads;
23   (b) accepting Backpage proceeds through foreign bank accounts and
24   thereafter redirecting the funds to Backpage Operators in the U.S.
25   and abroad, or transferring the funds back to domestic bank accounts
26   (to conceal the nature, source, location, ownership and control of
27   those funds and promote Backpage’s ongoing illegal operations); and
28   (c) converting customers payments and the proceeds of Backpage’s



                                           25
       Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 26 of 81 Page ID #:26



1    illegal business into and out of       digital currency. 7
2    II.    The Sources and Manipulation of Backpage Criminal Proceeds
3           A.      Backpage Promotion of Prostitution and Sex Trafficking
4           30.     Numerous Backpage ads were used to sell minors for sex and
5    forcibly traffic adult women for sex.        Among the pimps and sex
6    traffickers who used Backpage to advertise their victims were many
7    who were later convicted of sex trafficking offenses.           For example,
8           a.      During 2014 and 2015, a pimp sold S.F., a minor girl, for
9    sex.       The pimp advertised S.F. on Backpage’s “Escort” section in the
10   Los Angeles area of California and in Arizona.         The ad contained
11   phrases such as “New In Town” and “Sexy Dark Asian Bombshell with a
12   Nice & Tight {Booty}.”      The ad selling S.F. on Backpage included
13   multiple pictures showing her legs, stomach, shoulders and buttocks.
14   The pimp who placed the ad was ultimately arrested, convicted on
15   state sex trafficking charges, and sentenced to 196 years
16   imprisonment.
17          b.      During 2014 and 2015, the same pimp sold A.C., a minor
18   girl, for sex.      In November 2014, at the age of 17, A.C. was first
19   sold for sex through a Backpage ad using phrases such as “NEW IN
20   TOWN,” “sexy sweet,” and “sweet like honey but super hot like fire.”
21   The Backpage ad selling A.C. included pictures of her showing her
22   legs, stomach, shoulder, and buttocks, and posed in sexually
23   provocative positions.
24
25          7
            Digital currency (also known as crypto-currency) is generally
     defined as an electronic-sourced unit of value that can be used as a
26   substitute for fiat currency (i.e., currency created and regulated by
     a sovereign government). It exists entirely on the Internet and is
27   not stored in any physical form. It is not issued by any government,
     bank, or company, but is instead generated and controlled through
28   computer software operating on a decentralized peer-to-peer network.
     Bitcoins, Bitcoins Cash and Litecoin are types of crypto-currency.

                                           26
       Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 27 of 81 Page ID #:27



1           c.   Between November and December 2015, a pimp drove two women
2    and four minor girls (T.S., S.L., K.O., and R.W.) from Columbus, Ohio
3    to a hotel in St. Charles, Missouri.        The next day, the pimp told the
4    girls to post ads on Backpage.com.         Some of the girls took calls and
5    engaged in paid sex acts with Backpage customers who responded to the
6    ads.    The ads the girls posted included pictures of them on a bed
7    showing their buttocks.     Another image featured a naked girl’s body
8    pressed against a mirror.      Other pictures appeared more mundane, such
9    as images of girls posing clothed in front of a mirror.           However,
10   these ads used phrases like “I’m sweet as a treat maybe even sweeter”
11   and “not a lot need to be said. my pic are 100% real.”           In 2017, this
12   pimp was convicted of Federal sex trafficking charges and sentenced
13   to 300 months in prison.
14          d.   In or around 2010, in Washington, J.S., a minor girl, was
15   sold for sex through the use of Backpage ads.         J.S.’s pimp drafted
16   the ads, which contained words and phrases such as,
17   “W’E’L’L_W’O’R’T’H_I’T***^***150HR” and “IT WONT TAKE LONG AT ALL.”
18   The ads included pictures of J.S. in provocative positions showing
19   her breasts and buttocks.      On March 29, 2011, the pimp who sold J.S.
20   for sex was sentenced to over 26 years imprisonment on Federal
21   charges related to sex trafficking.
22          e.   Between 2011 and 2016, a female victim, D.O., who was
23   between the ages of 14 and 19 during those years, was sold for sex
24   through Backpage ads.     D.O.’s female pimp instructed D.O. that
25   Backpage was the safest place to advertise because Backpage did not
26   require age verification.      D.O.’s Backpage ads included words and
27   phrases that were indicative of prostitution, such as “roses” (money)
28   and “back door” (anal sex).      Some of the customers who responded to



                                           27
       Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 28 of 81 Page ID #:28



1    D.O.’s Backpage ads forced D.O. to perform sexual acts at gunpoint,
2    choked her to the point of having seizures, and gang-raped her.
3        31.   Plaintiff alleges that all levels of Backpage management,
4    including the Backpage Operators, were aware of Backpage’s role in
5    promoting criminal activity.      For example:
6         a.   On September 21, 2010, a group of state attorneys general
7    (“AG”) wrote a letter to Backpage observing that “ads for
8    prostitution-including ads trafficking children-are rampant on the
9    site,” and arguing that “[b]ecause Backpage cannot, or will not,
10   adequately screen these ads, it should stop accepting them
11   altogether.”    The state AGs acknowledged that this step would cause
12   Backpage to, “lose the considerable revenue generated by the adult
13   services ads,” but stated that “no amount of money can justify the
14   scourge of illegal prostitution, and the misery of the women and
15   children who will continue to be victimized in the marketplace
16   provided by Backpage.”
17        b.   Also in mid-September 2010, Ferrer wrote an email
18   explaining that Backpage was unwilling to delete ads that included
19   terms indicative of prostitution because doing so would “piss[] off a
20   lot of users who will migrate elsewhere,” and force Backpage to
21   refund those customers’ fees.
22        c.   In January 2017, the U.S. Senate Subcommittee on Permanent
23   Investigations (“Subcommittee”) conducted a lengthy investigation
24   into sex trafficking and Backpage, resulting in a 50-page report
25   entitled “Backpage.com’s Knowing Facilitation of Online Sex
26   Trafficking.”   The report concluded, among other things, that
27   virtually all of Backpage’s “adult” ads were actually solicitations
28   for illegal prostitution services and that “Backpage [] maintained a



                                           28
       Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 29 of 81 Page ID #:29



1    practice of altering ads before publication by deleting words,
2    phrases, and images indicative of criminality, including child sex
3    trafficking . . . .    Those practices served to sanitize the content
4    of innumerable advertisements for illegal transactions-even as
5    Backpage represented to the public and the courts that it merely
6    hosted content others had created.”        In response to the
7    Subcommittee’s report, Backpage purported to shut down the “adult”
8    section of its website.     However, a review of several thousand
9    Backpage ads demonstrated that the prostitution ads simply migrated
10   to other sections of the website, where they remained accessible
11   until the site was forced to shut down.
12        d.   On August 5, 2011, Backpage received a letter from the
13   mayor of Seattle.    This letter warned, “Seattle Police have
14   identified an alarming number of juvenile prostitutes advertised on
15   Backpage.com since January 2010,” and explained that Backpage was
16   dissimilar from other companies whose products and services are
17   “occasionally or incidentally” utilized by criminals because “[y]our
18   company is in the business of selling sex ads” and “your services are
19   a direct vehicle for prostitution.”        The letter recommended that
20   Backpage require in-person age verification for all of the “escorts”
21   depicted in its ads.     Backpage never instituted an in-person age
22   verification requirement.
23       32.   Backpage instituted and maintained policies and procedures
24   designed to cultivate and sustain its promotion of sex trafficking
25   and prostitution, but which “sanitized” some of the language Backpage
26   customers used to advertise in order to make the advertising of sex
27   trafficking less overt.     Backpage referred to this practice as
28   “moderation.”   For example:



                                           29
       Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 30 of 81 Page ID #:30



1         a.   In April 2008, Ferrer wrote an email explaining that,
2    although he (Ferrer) was “under pressure to clean up Phoenix’s adult
3    content,” he was unwilling to delete prostitution ads because doing
4    so “would put us in a very uncompetitive position with craig[slist]”
5    and result in “lost pageviews and revenue.”         Ferrer instructed
6    Backpage’s technical staff to edit the wording of such ads by
7    removing particular terms that were indicative of prostitution, but
8    allow the remainder of the ad to be featured on Backpage’s website.
9         b.   On October 8, 2010, a Backpage manager sent an email to
10   certain Backpage employees and managers threatening to fire any
11   Backpage employee who acknowledged, in writing, that a customer was
12   advertising prostitution:      “Leaving notes on our site that imply that
13   we’re aware of prostitution, or in any position to define it, is
14   enough to lose your job over. . . .        This isn’t open for discussion.
15   If you don’t agree with what I’m saying completely, you need to find
16   another job.”
17        c.   On October 16, 2010, the same Backpage manager sent an
18   email to a large group of Backpage employees that contained two
19   attachments providing guidance on how to “moderate” ads.           The first
20   was a PowerPoint presentation that displayed a series of 38 nude and
21   partially-nude photographs, some of which depicted graphic sex acts.
22   Next to each picture was an instruction as to whether it should be
23   approved or disapproved by a Backpage moderator.          These instructions
24   included “Approve.    Nude rear shots are okay as long the model is not
25   exposing her anus or genitalia.” and “Approve.         Rear shot okay.
26   Transparent wet panties okay.”      The second attachment was an Excel
27   spreadsheet identifying 50 terms (all of which were indicative of
28   prostitution) that should be “stripped” from ads before publication.



                                           30
       Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 31 of 81 Page ID #:31



1    The Backpage manager concluded the email by stating, “[I]t’s the
2    language in ads that’s really killing us with the Attorneys General.
3    Images are almost an afterthought to them.”
4         d.   On October 16, 2010, the same Backpage manager sent an
5    internal email explaining, “I’d like to still avoid Deleting ads when
6    possible;” “we’re still allowing phrases with nuance;” and “[i]n the
7    case of lesser violations, editing should be sufficient.”
8         e.   On October 25, 2010, Ferrer sent an email to Padilla
9    acknowledging that the “[i]llegal content removed” through Backpage’s
10   moderation processes was “usually money for sex act.”           This email
11   also explained that, after the “sex act pics are removed,” the “ad
12   text may stay.”
13        f.   On October 27, 2010, a different Backpage manager sent an
14   internal email stating that Backpage was “editing 70 to 80%” of the
15   ads it received from customers.
16        g.   On June 7, 2011, Ferrer received an inquiry from a law
17   enforcement official about a particular ad that included the term
18   “amber alert.”    In response, Ferrer acknowledged this might be “some
19   kind of bizarre new code word for an under aged person.”           Ferrer then
20   forwarded this exchange to a Backpage manager and instructed that the
21   term “amber alert” be added to Backpage’s “strip out” list.
22        h.   On August 31, 2011, Backpage managers exchanged emails in
23   which they discussed a list of 100 “solid sex for money terms.”
24   Later emails indicate that this list of terms changed but, in
25   general, the list prohibited use of certain terms that Backpage
26   management and employees closely identified with the obvious
27   promotion of sex trafficking and prostitution.
28        i.   One Backpage manager acknowledged in the August 31, 2011



                                           31
       Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 32 of 81 Page ID #:32



1    email exchange that a large proportion of the ads originally
2    submitted by Backpage’s customers contained text and pictures that
3    were indicative of sex trafficking.        Nevertheless, Backpage published
4    those ads after editing them to appear less obvious in promoting
5    illegal activity.    Backpage sex trafficking ads adapted to Backpage’s
6    moderation policy by using “phrases with nuance” when promoting sex
7    trafficking.    Following the implementation of “moderation,”
8    Backpage’s list of prohibited terms changed and evolved over time to
9    adjust to Backpage advertisers’ use of new code words to promote
10   prostitution.    In other words, once a code word or phrase not
11   previously associated with sex-for-money became too familiar, or was
12   deemed too closely associated with certain sex trafficking activities
13   in the Backpage community of advertisers, Backpage’s “moderation”
14   policy would be adapted by adding such words or phrases to the
15   “blocked” list or risk being too obvious in its promotion.
16       33.   Plaintiff alleges that Backpage’s policy of “moderation”
17   only caused ads explicitly promoting sex trafficking to become more
18   coded and implicit in the ads’ purpose.
19        a.   Well over half of the Backpage classified ads in various
20   Backpage categories used terms and phrases (including “massage,”
21   “dating,” “escort” and others) that are consistent with sex
22   trafficking and prostitution.      These terms and phrases included,
23   “roses” (money, e.g., “150 roses/half hour”), “in-call” (where the
24   customer goes to the prostitute’s location), “outcall” (where the
25   prostitute goes to the customer’s location), “GFE” (girlfriend
26   experience), and “PSE” (porn star experience).
27        b.   Other Backpage ads used language that was mostly free of
28   coded language, but included sexually provocative images.           The



                                           32
       Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 33 of 81 Page ID #:33



1    sexually suggestive images included in these ads were typical of ads
2    for prostitution.    For example, one such ad posted in Backpage’s Los
3    Angeles dating section depicted images of a woman on a bed with her
4    buttocks presented in a sexual manner; another included a picture of
5    a woman’s cleavage; others included pictures of women posing in
6    sexual positions wearing lingerie and pictures of a woman bending
7    over, revealing her naked buttocks.
8         c.   Backpage’s policy of moderation had the effect of causing
9    and allowing otherwise neutral or innocuous terms to be understood
10   within the Backpage community as coded language for sex trafficking
11   and prostitution.    Because of the evolving use of coded terms, a
12   reader of such ads who was familiar with the particular vocabulary
13   used in Backpage “adult” ads could readily identify coded terms and
14   images indicating an ad for prostitution, while an uninitiated reader
15   may not understand these terms at all, or at least not as being
16   associated with sex-for-money.
17       34.   Almost all “adult”-type Backpage ads listed phone numbers
18   or emails that a potential customer could use to make contact with
19   the advertiser.    Comparing a sample of phone numbers and emails found
20   within Backpage ads with phone numbers and emails that were
21   frequently included in the memo sections of checks that Backpage
22   advertisers use to pay Backpage for ads, revealed that the same
23   numbers and/or email addresses appeared in multiple Backpage ads as
24   contact information.     For example:
25        a.   A $25 USPS Money Order purchased on June 15, 2017, in
26   Duarte, California, made payable to “Posting Solutions PO BOX 802426,
27   Dallas, TX,” and thereafter deposited into Account 1, bore a notation
28   listing a phone number and the words “Dulce Latina.”          A search of



                                           33
       Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 34 of 81 Page ID #:34



1    Backpage ads showed almost 800 advertisements listing the same phone
2    number.
3         b.    A $20 USPS Money Order purchased in Sacramento, California,
4    and later deposited into Account 1 bore a notation listing a phone
5    number and the words “love my lips.”        A search of Backpage ads
6    revealed almost 1300 advertisements listing the same phone number.
7         c.    A $150 Wells Fargo Bank Money Order, purchased in Arizona,
8    and made payable to “Posting Solutions,” bore an email address and
9    the words, “red hot stuff.”      The same email address was found to be
10   associated with advertisements on several female escort websites that
11   directed customers to contact an Arizona phone number ending in 2397.
12   A search of Backpage.com for this phone number revealed approximately
13   760 ads that included this phone number.        These Backpage ads included
14   images indicative of prostitution.         For example, one such ad posted
15   on Backpage’s “massage” section included sexual images such as a
16   woman lying on a bed wearing lingerie and a woman laying naked on her
17   stomach.   One of the ads described, “Pampering provider | Body Rub
18   Massage | Body Shampoo | Body Scrub | 4 hands | Walk ins or
19   appointment.”    Legal massage advertisements do not typically depict
20   sexual images.    This advertisement depicted sexual images and
21   included terms like “4 hands,” which is coded language describing a
22   massage given to a customer by two women.        Such advertisements are
23   indicative of prostitution.
24       35.    The Backpage ads that shared the same phone number or email
25   address typically also included sexually suggestive images of
26   different women.    Such ads are consistent with ads posted by pimps or
27   prostitution agencies that are using the same phone number or email
28   to advertise different women (or girls) to prospective prostitution



                                           34
       Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 35 of 81 Page ID #:35



1    clients.
2         B.     Payments for Advertising on Backpage
3        36.     In order to post an ad on Backpage, an advertiser had to
4    pay Backpage by one of several methods, including check, cash, and,
5    until about 2015, credit card payments processed through U.S. credit
6    card payment processors.     The proceeds from these ads, the vast
7    majority of which were sexually explicit in nature, would then be
8    deposited into various Backpage owned or controlled bank accounts.
9    For example, Backpage’s U.S. Bank account ‘1165, originated in or
10   about April 2010, received several million dollars from the revenue
11   generated from the sale of ads, including ads promoting the
12   trafficking of minors and illegal prostitution.
13       37.     However, in or around 2015, following negative publicity
14   associated with Backpage, some of the major credit card companies
15   enacted what Backpage Operators termed a “blockade.”          Essentially,
16   these companies refused to process credit card payments directed to
17   Backpage.    In order to circumvent the blockade, Ferrer and other
18   Backpage Operators set up agreements with foreign persons and
19   partners to “franchise” websites for the sole purpose of accepting
20   credit card payments outside of the United States, with the funds
21   being funneled to Backpage.
22       38.     Also in or around 2015, in response to the blockade,
23   Backpage designed a mechanism to allow advertisers to buy Backpage
24   “credits,” which could be accomplished in several ways, including:
25        a.     mailing gift cards, checks, or money orders to “Posting
26   Solutions” at a P.O. Box in Dallas, Texas;
27        b.     using a credit card to buy credits through a third-party
28   credit card payment processor;



                                           35
       Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 36 of 81 Page ID #:36



1         c.   paying with digital currency (specifically, Backpage
2    accepted Bitcoins, Bitcoins Cash, Litecoin, and Ethereum).           If the
3    advertiser selected this option, Backpage provided a digital currency
4    wallet address where the advertiser could send the electronic
5    transfer of the digital currency; and
6         d.   paying with currency through a third party payment
7    processor.   Once the third-party payment processor received the
8    currency, it would convert it to digital currency and then
9    electronically transfer that digital currency to a Backpage digital
10   currency wallet.
11       39.   Digital Currency was processed through the subject accounts
12   in the following way:
13        a.   When Backpage received digital currency, it would aggregate
14   the digital currency and then transfer it to a third-party exchanger
15   like GoCoin; 8
16        b.   In exchange for the digital currency, the exchanger would
17   transfer U.S. dollars from its foreign bank account(s) into Backpage
18   operating accounts in the United States or elsewhere.           The exchanger
19   could then sell its Bitcoins on various Bitcoins markets.
20       40.   Bitcoins payments for ads have resulted in the trafficking
21   of minors for sex.    For example:
22        a.   On September 6, 2015, a Bitcoins account associated with
23   the owner of the email address later convicted of having trafficked
24   minors for sex paid Backpage about $4 worth of Bitcoins in order to
25
26        8 GoCoin is a digital currency exchanger that converts Bitcoins
     and another digital currency into fiat currency, like the U.S. Dollar
27   or the Euro. GoCoin is owned by Manx Broadcasting Corporation, based
     in the Isle of Man. GoCoin has offices in Singapore and Santa
28   Monica, California, and GoCoin holds bank accounts in several
     countries, most or all of which are outside the United States.

                                           36
       Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 37 of 81 Page ID #:37



1    post an ad promoting the trafficking of certain victims in Palm
2    Springs, California.
3         b.   On September 15, 2015, an email from the same email address
4    owner indicated a payment to Backpage of about $8 worth of Bitcoins
5    in order to “Fund Account” 9 for palmsprings.backpage.com.
6         c.   On October 6, 2015, the same email address owner paid
7    Backpage about $1 worth of Bitcoins to “Fund Account” on
8    palmsprings.backpage.com.
9         d.   On October 30, 2015, a Bitcoins account associated with the
10   owner of the email address who trafficked minors for sex paid
11   Backpage about $1 worth of Bitcoins in order to post an ad promoting
12   the trafficking of certain victims in Columbus, Ohio.
13        e.   On November 2, 2015, this same email address owner paid
14   Backpage about $1 worth of Bitcoins to “Move Ad to Top of Listings”
15   in the Columbus, Ohio Backpage ads.
16        f.   On November 21, 2015, this same email address owner paid
17   Backpage about $1 worth of Bitcoins to Backpage for credit for that
18   email owner’s Backpage ad account.
19       41.   Plaintiff contends that five to ten percent of the ads
20   posted on Backpage.com were placed within the Central District of
21   California (including Los Angeles and Orange Counties).           Between
22   January 10 and February 3, 2016, approximately 500,000 ads were
23   posted on Backpage.com and paid for with Bitcoins, for which Backpage
24   received over $3,840,000 in revenue.       Of these approximately 500,000
25   ads, approximately 28,400 were posted only in
26   LosAngeles.Backpage.com, Ventura.Backpage.com,
27
          9
            The email address owner provided Bitcoins to Backpage as a
28   “Fund Account” payment, that is, payment to Backpage as credit to be
     used later to pay for Backpage ads.

                                           37
       Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 38 of 81 Page ID #:38



1    SanLuisObispo.Backpage.com, OrangeCounty.Backpage.com, and
2    SanGabrielValley.Backpage.com.      These specific ads generated
3    approximately $184,479 in revenue.
4        42.     When an advertiser (or “poster”) purchased an ad for
5    prostitution using digital currency, the payment to Backpage (and
6    certain subsequent expenditures) proceeded in the following manner:
7         a.     A poster would choose a payment method online (e.g.,
8    through Bitcoins payments);
9         b.     If the poster did not already have Bitcoins, the Backpage
10   website would direct the poster to a third-party exchanger to buy
11   Bitcoins;
12        c.     Backpage would then provide the poster with a wallet
13   address to send a specific amount of Bitcoins;
14        d.     In return for sending the required payment, the poster
15   would receive credit that could be used to post ads on Backpage.
16        e.     Backpage would sell the Bitcoins to a third party
17   exchanger, frequently GoCoin, in batches, generally valued in
18   hundreds of thousands, of dollars in order to convert the Bitcoins
19   into U.S. or foreign flat currency, which GoCoin generally, if not
20   always, would hold in foreign bank accounts;
21        f.     GoCoin would then wire funds from foreign accounts to
22   either (1) Backpage controlled foreign accounts; or (2) Backpage
23   controlled operating accounts in the United States;
24        g.     These accounts were held and controlled by Backpage
25   Operators in the names of entities controlled by Backpage, including
26   Ad Tech BV, Posting Solutions, Website Technologies, and Cereus
27   Properties.
28        h.     The funds derived from these foreign transactions would be



                                           38
       Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 39 of 81 Page ID #:39



1    used by Backpage to pay service providers, like Verizon in Los
2    Angeles, or transferred to Backpage Operators’ accounts and accounts
3    held in their family members’ names.
4         i.   For example:
5              a.      In March 2015, Ad Tech BV, a Netherlands based
6    company, listing Ferrer as CEO and M.G. as CFO, opened a bank account
7    in the Liechtenstein (the “Netherlands Account”).          M.G. is the
8    President, CEO, Treasurer and Secretary of Posting Solutions.               From
9    March 2015 through November 2017, the Netherlands Account received
10   millions of dollars from Binary Trading SG PTE, Limited (“Binary
11   Trading”).   On April 4, 2017, M.G. sent an email to employees of the
12   bank that maintains the Netherlands Account.         The email explained:
13        Binary Capital is our trading partner, they hold money in
          trust for Go Coin [sic]. Rather than incurring 3 sets of
14        wire fees which make our transactions unprofitable, they
15        act as our agent and disburse payments directly from our
          trust account to our merchant.
16
17             b.    For the period of September 4 through November 23,
18   2015, Backpage advertisers used Bitcoins to purchase about 1,000,000
19   “adult” ads from Backpage.      Backpage then sold those Bitcoins to
20   GoCoin for approximately $8.6 million.        Included among the Bitcoins
21   sold to GoCoin during this period were payments pimps made to
22   Backpage to purchase ads to promote child prostitution.
23             c.    For the period of December 14, 2015, through August
24   30, 2016, in approximately 154 wires, GoCoin accounts held in
25   Slovakia (the “Slovakia Account”) and Singapore Account (the
26   “Singapore Account”) transferred a total of approximately
27   $26,100,235.83 to Branch Banking & Trust account ‘2008, in Plano,
28   Texas, owned by Website Technology (“Website Tech Account ‘2008”).


                                           39
       Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 40 of 81 Page ID #:40



1    On January 15, 2016, the Website Tech Account ‘2008 transferred
2    $189,571 to Verizon in Los Angeles, California, in payment for
3    Backpage internet services.
4              d.      Between January 21 and August 31, 2016, Website Tech
5    Account ‘2008 sent approximately 27 wire transfers totaling
6    approximately $48,000,000 to Arizona Bank & Trust account number
7    ‘6211, belonging to Cereus Properties LLC, which is owned or
8    controlled by Spear, Backpage, and/or other Backpage Operators.
9         C.   Bases for Forfeiture
10       43.   The Defendant Asset constitutes, and is derived from,
11   proceeds traceable to one or more violations of: (1) 18 U.S.C. § 1591
12   (Sex Trafficking of Children); and/or (2) U.S.C. § and 1952
13   (Interstate and Foreign Travel in Aid of Racketeering Enterprise),
14   each of which is SUA under 18 U.S.C. § 1956(c)(7)(A), and a
15   conspiracy to commit such offenses.
16       44.   The Defendant Asset was involved in, and is traceable to
17   property involved in, one or more transactions or attempted
18   transactions in violation of 18 U.S.C. § 1956(a)(1)(B)(i) and a
19   conspiracy to commit such offenses, in violation of 18 U.S.C.
20   § 1956(h).   Specifically, the Defendant Asset was involved in and is
21   traceable to property involved in one or more financial transactions,
22   attempted transactions, or a conspiracy to conduct or attempt to
23   conduct such transactions involving the proceeds of specified
24   unlawful activity, that is, 18 U.S.C. §§ 1591 and 1952, and were
25   designed in whole or in part to conceal or disguise the nature,
26   location, source, ownership or control of the proceeds of the SUA in
27   violation of 18 U.S.C. § 1956(a)(1)(B)(i).
28       45.   The Defendant Asset was involved in, and is traceable to



                                           40
       Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 41 of 81 Page ID #:41



1    property involved in, one or more transactions or attempted
2    transactions in violation of 18 U.S.C. § 1957, or a conspiracy to
3    commit such offenses, in violation of 18 U.S.C. § 1956(h).
4    Specifically, the Defendant Asset was involved in and is traceable to
5    property involved in one or more financial transactions, attempted
6    transactions, or a conspiracy to conduct or attempt to conduct such
7    transactions in criminally derived property of a value greater than
8    $10,000 that was derived from SUA, that is, 18 U.S.C. §§ 1591 and
9    1952.
10   III. Assets Representing, Traceable To, and Involved In
          Specified Unlawful Activity
11
12        A.    Account 1 (Prosperity ‘7188 Funds)
13       46.    On February 15, 2017, Posting Solutions opened Account 1.
14   M.G. is the sole signatory on the account (as described above,
15   Posting Solutions is wholly owned by and controlled by Backpage).
16       47.    The application for the P.O. Box identifies the renter of
17   the box as “Website Technologies, LLC/Backpage.com.”          Listed on the
18   Application were the names of several Backpage Operators, including
19   Ferrer.
20       48.    Between August 1 and September 1, 2017, Account 1 received
21   more than $2,781,750 in wire transfers from foreign banks.           For
22   example:
23        a.    On or about August 16, 2017, Binary Trading wired $535,500
24   from an account in Singapore into Account 1.
25        b.    On or about August 17, 2017, Binary Trading wired $528,500
26   from a Singapore account into Account 1.
27        c.    On or about August 30, 2017, a company named Trilix PTE LTD
28   (“Trilex”), listing the same Singapore address as Binary Trading and



                                           41
       Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 42 of 81 Page ID #:42



1    GoCoin, sent four wire transfers from the Singapore account into
2    Account 1, ranging from $385,450 to $492,250, totaling approximately
3    $1,717,750.
4        49.   Plaintiff alleges that a substantial percentage of outgoing
5    payments from Account 1 have been payments for the operation of
6    Backpage.com.   For example, between July and October 2017, funds were
7    wired from Account 1, as following:
8         a.   $570,530 to Verizon Digital Media Services in Los Angeles
9    for services related to the Backpage.com website; and
10        b.   $1,497 to “Backupify,” a company that provided data backup
11   services for Backpage.
12                            CEREUS PROPERTIES ASSETS
13        B.   Account 2 (Compass ‘3873 Funds)
14       50.   Account 2 was held in the name of Cereus Properties LLC,
15   and Spear was the sole signatory.       This account was funded in part
16   with transfers from Account 1, which funds are alleged to have been
17   traceable to SUA, involved in money laundering, or both, and was used
18   as a funnel account to pay Backpage Operators.         On average, during
19   each month of 2017, several hundred thousand dollars were transferred
20   from Account 1 to Account 2.      For example:
21        a.   On August 31, 2017, Account 1 sent a wire transfer totaling
22   $487,491.45 to Account 2.
23        b.   On September 15, 2017, Account 1 sent a wire transfer
24   totaling $91,672.67 to Account 2.
25        c.   On October 2, 2017, Account 1 sent a wire transfer totaling
26   $471,766 to Account 2.
27       51.   Funds from Account 2 were also used to promote and
28   facilitate prostitution.     For example:



                                           42
       Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 43 of 81 Page ID #:43



1         a.   On December 2, 2016, the Netherlands Account transferred
2    $324,055.85 to Account 2;
3         b.   On December 8, 2016, the Netherlands Account transferred
4    $499,970.00 to Account 2;
5         c.   On December 27, 2016, the Netherlands Account transferred
6    $199,970.00 to Account 2; and
7         d.   From March to December 2017, Account 2 paid over $9,000 to
8    “Cox Communications,” an internet services company that Backpage used
9    to facilitate its internet presence and promote its sale of
10   prostitution advertising.
11        C.   Account 3 (Compass ‘4862 Funds)
12       52.   Account 3, held in the name of Cereus Properties, was
13   funded with transfers from foreign and domestic banks, which funds
14   were traceable to SUA, involved in money laundering, or both,
15   including funds transferred from the Netherlands Account through one
16   of the Backpage Operators’ go-between accounts 10 (Wells Fargo Bank
17   account ‘9863 (“Account ‘9863”)), and eventually funneled into
18   Account 3.
19                               MICHAEL LACEY ASSETS
20        D.   Account 4 (FFS&L of SR ‘3620 Funds)
21       53.   Account 4, held in the name of Lacey, was funded with
22   transfers from foreign and domestic banks, which funds were traceable
23   to SUA, involved in money laundering, or both.         On October 2, 2017,
24   Account 24 (which was itself funded with transfers from foreign and
25   domestic banks with proceeds traceable to SUA, involved in money
26
27        10A “go-between” (a.k.a., a “pass-through”) is an account set up
     for the main purpose of transferring funds from one or more bank
28   accounts to various other bank accounts, frequently as an attempt to
     further conceal the true source and nature of the funds.

                                           43
          Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 44 of 81 Page ID #:44



1    laundering, or both), transferred $297,795 into Account 4, as further
2    described below.
3         E.      Accounts 5-10 (RBA ‘2485, ‘1897, ‘3126, ‘8316, ‘8324, and
     ‘8332)
4
5           54.   Accounts 5, 6, and 7, each held in the name of Lacey, were
6    funded with transfers from foreign and domestic banks, which funds
7    were traceable to SUA, involved in money laundering, or both.
8    Backpage Operators used Accounts 5, 6, and 7 as pass-through
9    accounts.
10           a.   On May 31, 2017, Account 2 transferred approximately
11   $676,808.04 into Account 5;
12           b.   On June 30, 2017, Account 5 transferred $600,000 to Account
13   6.
14           c.   On October 2, 2017, Account 2 made two transfers:
15                   i. $297,795.54 transferred to Account 4; and
16                 ii. $694,856.25 wired to Account 11
17           d.   On April 16, 2018, Lacey personally went into the Republic
18   Bank of Arizona, withdrew $500,000 from Account 5, and then used that
19   $500,000 as the initial deposit to open Account 7.
20           e.   On or about February 15, 2018, Lacey drafted two $600,000
21   checks (totaling $1.2 million).          One check was drawn from Account 11,
22   and the second was drawn from Account 4.           These two checks were used
23   to fund Accounts 8, 9, and 10, respectively, with $600,000.00,
24   $300,000.00, and $300,000.00.
25           F.   Account 11 (SFFCU ‘2523 Funds)
26          55.   Account 11 is held in the name of Lacey and an individual
27   listed in the Credit Union’s records as Lacey’s employee and
28   bookkeeper.      Account 11 was funded with proceeds alleged to have been



                                              44
       Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 45 of 81 Page ID #:45



1    traceable to SUA, involved in money laundering, or both.
2         a.   On February 2, 2018, Account 2 (which then contained funds
3    traceable to SUA, involved in money laundering, or both) transferred
4    $734,602.70 into Account 11.
5         G.   Account 12 (IOLTA ‘4139)
6        56.   Account 12 was an IOLTA held for the benefit of Lacey, and
7    was funded with proceeds traceable to SUA, involved in money
8    laundering, or both.
9        57.   On January 4, 2017, the Singapore Account wired $489,500
10   into a Posting Solutions controlled account held at Veritex Bank (the
11   “Veritex Account”).    On January 20, 2017, the Singapore Account
12   directed two additional wires, for $358,150 and $470,150
13   respectively, into the Veritex Account.        In total, the Singapore
14   Account transferred $1,317,800 into the Veritex Account.
15        a.   On or about February 23, 2017, the Veritex Account directed
16   two payments to Account 2, a wire of $443,014, and a check for
17   $27,887.41.
18        b.   Between March 30 and September 14, 2017, Account 2 sent
19   five wires totaling $4,058.063.65 to Account 12.
20        c.   In July 2018, Account 12 was closed and a cashier’s check
21   totaling $2,412,785.47 was issued to Lacey’s Annuity Fund, held at
22   Account 12.
23        H.   The Sebastopol Property
24       58.   The Sebastopol Property was purchased and maintained, in
25   whole or in part, using funds traceable to SUA, involved in money
26   laundering, or both.
27       59.   In a series of transactions in December 2016, illicit
28   proceeds from the Netherlands Account would pass-through Account 2,



                                           45
       Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 46 of 81 Page ID #:46



1    eventually ending up in Account 11.        Additionally, between July and
2    October 2017, additional illicit proceeds from the Singapore Account
3    were passed-through Account 1 to Account 2, and eventually
4    transferred to Account 11.      On or about October 10, 2017, over
5    $10,000 of funds from Account 11 were used to support and maintain
6    the Sebastopol Property.
7        60.   On February 11, 2016, a grant deed, instrument number
8    2016010019 of the Sonoma County official records, transferred the
9    Sebastopol Property to Lacey.      Thereafter, on April 24, 2017, for no
10   consideration, Lacey transferred title of the Sebastopol Property to
11   his Delaware limited liability company, Sebastopol, LLC.           As noted in
12   the grant deed:
13        “There was no consideration for this transfer. This is a
          transfer between an individual or individuals and a legal
14        entity or between legal entities that results solely in a
15        change in the method of holding title and in which
          proportional ownership inters in the realty remain the
16        same. . .”
17       61.   On October 10, 2017, Lacey issued a $12,956.25 check from
18   Account 11 to Sonoma County Tax Collector.         The notation on this wire
19   was “2043 Pleasant Hill Dr Sebastopol.”
20        I.   San Francisco, California Property 1
21       62.   San Francisco Property 1 was purchased and maintained, in
22   whole or in part, using funds traceable to SUA, involved in money
23   laundering, or both.
24       63.   In order to acquire San Francisco Property 2, Lacey used
25   funds transferred through the Singapore Account, the Website Tech
26   Account ‘2008, and Cereus Properties accounts, as well as annuity
27   accounts that Lacy controlled, as follows:
28        a.   Illicit proceeds were deposited into the Singapore Account,


                                           46
       Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 47 of 81 Page ID #:47



1 passed-through Account 1, then passed-through Account 2 and
2 transferred to Account 11.        Thereafter, funds from Account 11 were
3 used to support and maintain San Francisco Property 1.
4         b.   On May 18, 2016, grant deed instrument number 2016-K245482-
5 00 of the San Francisco County official records, transferred San
6 Francisco Property 1 to Lacey and his female partner.
7         c.   Thereafter, on October 10, 2017, over $10,000 in funds from
8 Account 11 were used to purchase or maintain San Francisco Property 1.
9         J.   San Francisco Property 2
10       64.   San Francisco Property 2 was purchased and maintained, in
11   whole or in part, using funds traceable to SUA, involved in money
12   laundering, or both.
13       65.   During the period of December 14 through December 29, 2015,
14   as GoCoin’s partial payment for the Bitcoins Backpage sold it during
15   the period of September 4 through November 23, 2015, the Slovakia
16   Account wired over $1,250,000 to Website Tech Account ‘2008.
17       66.   After December 14, 2015, Website Tech Account ‘2008 then
18   transferred funds via multiple pass-through accounts controlled by
19   Lacey and other Backpage Operators, which, as of June 21, 2016,
20   resulted in approximately $5,400,000 ending up in Arizona Bank &
21   Trust account ‘1793, controlled by Lacey (“AB&T Account ‘1793”).
22       67.   On June 27, 2016, AB&T Account ‘1793 wired $397,500.00 to
23   Fidelity National Title Company.       The notation on this wire was
24   “XXX(Earnest Money)XXXXXX.”      On July 20, 2016, AB&T Account ‘1793
25   wired $12,859,152.57 to Fidelity National Title Company.           The
26   notation on this wire was “XX(Balance of Property)XXXXX.”
27       68.   Casa Bahia for San Francisco, LLC, a Delaware limited
28   liability company, was the entity used to take title to San



                                           47
       Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 48 of 81 Page ID #:48



1    Francisco, California Property 2, and is owned by Lacey.           On July 21,
2    2016, by grant deed, San Francisco Property 2 was transferred to
3    Lacey.    On June 21, 2017, by grant deed and for no consideration,
4    Lacy transferred San Francisco Property 2 to Casa Bahai for San
5    Francisco, LLC, a Delaware limited liability company, as evidenced by
6    instrument number 2017-K466276099 of the San Francisco County
7    official records.    As noted in the grant deed:
8         There was no consideration for this transfer. This is a
          transfer between an individual or individuals and a legal
9         entity or between legal entities that results solely in a
10        change in the method of holding title and in which
          proportional ownership inters in the realty remain the
11        same. . .
12        K.    San Francisco Property 3
13       69.    San Francisco Property 3 was purchased and maintained, in
14   whole or in part, using funds traceable to SUA, involved in money
15   laundering, or both.
16       70.    Beginning in February 2013, illicit funds from Backpage’s
17   U.S. Bank account ‘1165 passed-through various Backpage or Backpage
18   Operators accounts, eventually ending up in BMO Harris account ‘5263,
19   owned or controlled by Lacy.      In May 2015, over $10,000 of funds from
20   BMO Harris account ‘5263 was used to purchase or maintain San
21   Francisco Property 3.
22        L.    Sedona Property
23       71.    The Sedona Property was purchased and maintained, in whole
24   or in part, using funds traceable to SUA, involved in money
25   laundering, or both.
26       72.    In October 2017, Account 2 wired approximately $297,795 to
27   Account 4.   On November 13, 2018, $6,725.54 from Account 4 was used
28   to support or maintain the Sedona Property.


                                           48
       Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 49 of 81 Page ID #:49



1         M.   Paradise Valley Property 1
2        73.   Paradise Valley Property 1 was purchased and maintained, in
3    whole or in part, using funds traceable to SUA, involved in money
4    laundering, or both.
5        74.   Approximately $11,480,000 million in illicit funds from
6    Backpage’s U.S. Bank account ‘1165 passed-through various Backpage or
7    Backpage Operators accounts, eventually (between March 15 and
8    September 18, 2014) ending up in BMO Harris account ‘5263, owned or
9    controlled by Lacy.    Thereafter, on March 30, 2015, BMO Harris Bank
10   account ‘5263 transferred $774,379.46 towards the purchase of the
11   Paradise Valley Property 1.
12        N.   Paradise Valley Property 2
13       75.   Paradise Valley Property 2 was purchased and maintained, in
14   whole or in part, using funds traceable to SUA, involved in money
15   laundering, or both
16       76.   In 2005, for approximately $1,500,000, Lacey purchased the
17   Paradise Valley Property 2.      In 2010, the Paradise Valley Property
18   was used as collateral for a $1 million loan (the “2010 Loan”).
19   Beginning no later than January 2012, illicit proceeds were used to
20   service the debt on the 2010 Loan.         Specifically:
21        a.   Between February 4 and June 6, 2013, through a series of
22   wire transfers, Backpage’s U.S. Bank account ‘1165 transferred
23   approximately $41,500,000 to BMO Harris Bank account ‘5263.
24        b.   Between March 2013, and January 2016, through a series of
25   periodic transactions, approximately $174,749.39 from BMO Harris Bank
26   account ‘5263 was used to service the debt on the 2010 Loan.
27
28



                                           49
       Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 50 of 81 Page ID #:50



1                                JAMES LARKIN ASSETS
2         O.    Accounts 13, 15, 16, 17, AND 18 (RBA ‘1889, ‘2592, ‘1938,
                ‘1897, ‘8103, ‘8162, AND ‘8189)
3
4        77.    Account 13, held in the name of Larkin, was funded with
5    proceeds alleged to have been traceable to SUA, involved in money
6    laundering, or both.
7         a.    On July 6, 2017, Account 2 transferred $971,651.51 into
8    Account 13.
9         b.    On July 28, 2017, Account 13 transferred $400,000 into
10   Account 14.
11        78.   Account 15 is held in the name of Larkin.
12        a.    From March 2015 through November 2017, the Netherlands
13   Account received several millions of dollars in criminal proceeds
14   from Binary Trading.
15        b.    On December 2, 2016, the Netherlands Account transferred
16   $324,055.85 to Account 2.
17        c.    On December 8, 2016, the Netherlands Account transferred
18   $499,970.00 to Account 2.
19        d.    On December 27, 2016, the Netherlands Account transferred
20   $199,970.00 to Account 2, which account then transferred funds
21   through Account ‘9863 and into Account 3.
22        e.    On December 13, 2017, Account 3 transferred $406,211.10 to
23   Account 15.
24       79.    Account 16, 17, and 18 are CDARS Accounts held in the name
25   of Larkin.
26        a.    On July 28, 2017, Account 13 transferred $400,000 into
27   Account 14.
28        b.    On or about February 8, 2018, $1 million in funds from



                                           50
       Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 51 of 81 Page ID #:51



1    Account 14 was used to fund Account 16 (which received $500,000),
2    Account 17 (which received $250,000), and Account 18 (which received
3    $250,000).
4          P.    Accounts 19 AND 20 (PCTC ACCOUNT ‘0012 FUNDS, PERKINS COIE
                 ‘0012)
5
6          80.   Account 19 is held in the name of Larkin’s spouse, Margaret
7    Larkin, and was funded with proceeds traceable to SUA, involved in
8    money laundering, or both.
9          a.    On December 31, 2015, Website Tech Account ‘2008
10   transferred $811,424 to the Slovakia Account.
11         b.    On January 11, 2016, the Slovakia Account transferred
12   approximately $1,300,000 to Charles Schwab account ‘4693, held in the
13   name of Larkin (“Charles Schwab Account ‘4693”).
14         c.    On January 14, 2016, Charles Schwab Account ‘4693
15   transferred approximately $13,500,000 to Northern Trust Company
16   account ‘9562 (under the name “Ocotillo Family Trust,” owned and
17   controlled by Larkin and Margaret Larkin).
18         d.    In July 21, 2017, Account ‘9562 transferred $6,014,000 to
19   Morgan Stanley account ‘1673 (held in the name of Larkin and Margaret
20   Larkin).
21         e.    In or about November 2017, Morgan Stanley elected to
22   terminate its business relationship with Larkin.
23         f.    On November 30, 2017, all the funds then held in Morgan
24   Stanley account ‘1673 (about $10,000,000) were transferred to Account
25   19.
26         g.    Some of the funds in Account 19 were used to purchase bonds
27   and/or securities, which were held in Account 20.
28



                                           51
       Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 52 of 81 Page ID #:52



1         Q.   Account 21 (ACF ‘2020)
2        81.   Account 21 contains securities and investment vehicles held
3    in the name of Ocotillo Family Trust, which is owned and controlled
4    by Larkin and his spouse, and was funded with proceeds traceable to
5    SUA, involved in money laundering, or both.
6         a.   During the period of March 23 through March 31, 2016,
7    Website Tech Account ‘2008 sent three wire transfers totaling
8    $3,694,813.60 to Arizona Bank & Trust account number ‘6211, belonging
9    to Cereus Properties (“Account ‘6211”).
10        b.   During the period of April 1, 2016, through July 1, 2016,
11   Account ‘6211 sent five wire transfers totaling $5,750,294 to Charles
12   Schwab Account ‘4693.
13        c.   On July 1, 2016, Charles Schwab Account ‘4693 transferred
14   $15,000,000 to Account 21.
15        d.   During the period of August 2, 2016, through October 6,
16   2016, Account ‘6211 sent six wire transfers totaling $9,550,315 to
17   Charles Schwab Account ‘4693.
18        e.   On January 3, 2017, Charles Schwab Account ‘4693
19   transferred $2,500,000 to Account 21.
20        f.   On January 4, 2017, Charles Schwab Account ‘4693
21   transferred $2,500,000 Account 21.
22      R.     Accounts 22 AND 23 (BA ‘8225 and ‘7054)
23       82.   Account 22 is held in the name of one of T. Larkin, and was
24   used in furtherance of the money laundering scheme described herein,
25   and in an attempt to further conceal or disguise the nature,
26   location, source, ownership or control of the criminal proceeds.
27       83.   On February 2, 2018, Account 2 wire transferred $28,337
28   into Account 22.


                                           52
       Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 53 of 81 Page ID #:53



1        84.   Account 23 is held in the name of R. Larkin.           On February
2    2, 2018, Account 2 wire transferred $28,337 into Account 23.
3         S.   Saint Helena Property
4        85.   The Saint Helena Property was purchased and maintained, in
5    whole or in part, using funds traceable to SUA, involved in money
6    laundering, or both.
7        86.   Between February 4 and June 6, 2013, approximately
8    $41,500,000 in illicit funds were transferred to Camarillo Holdings
9    LLC, BMO Harris Bank account ‘7172.        On October 2, 2013, BMO Harris
10   Bank account ‘7172 wired $26,130.64 to Larkin’s BMO Harris Bank
11   account ‘3110.    Thereafter, on November 3, 2016, over $10,000 of
12   funds from BMO Harris Bank account ‘7172 were used to purchase or
13   maintain the Saint Helena Property.
14        T.   Chicago Property
15       87.   The Chicago Property was purchased and maintained, in whole
16   or in part, using funds traceable to SUA, involved in money
17   laundering, or both.
18       88.   Illicit funds originating from Backpage’s U.S. Bank account
19   ‘1165 were passed-through accounts owned or controlled by Backpage or
20   Backpage Operators, and ended up in BMO Harris Bank account ‘3110.
21   Thereafter, on October 2, 2015, BMO Harris Bank account ‘3110
22   transferred $138,000 to Chicago Title and Trust Company as payment
23   towards the purchase of the Chicago Property.
24        U.   Paradise Valley Property 7
25       89.   Paradise Valley Property 7 was purchased and maintained, in
26   whole or in part, using funds traceable to SUA, involved in money
27   laundering, or both
28       90.   Illicit funds originating from Backpage’s U.S. Bank account


                                           53
       Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 54 of 81 Page ID #:54



1    ‘1165 were passed-through accounts owned or controlled by Backpage or
2    Backpage Operators, and ended up in BMO Harris Bank account ‘3110,
3    from which account over $10,000 was paid to maintain Paradise Valley
4    Property 7.
5                                 JOHN BRUNST ASSETS
6         V.    Account 24 (COMPASS BANK ‘3825)
7        91.    Account 24 is held in the name of Brunst, and was used in
8    furtherance of the money laundering scheme described herein, and in
9    an attempt to further conceal or disguise the nature, location,
10   source, ownership or control of the proceeds of SUA.
11       92.    On February 2, 2018, Account 2 wire transferred $135,956.59
12   into Account 24.
13        W.    Account 25, 26, 27, 28, 29, 30 (AB ‘6878, ‘4954, ‘7982,
14              ‘7889, ‘7888 AND ‘6485)
15       93.    Accounts 25, 26, 27, 28, 29, and 30 are held in the name of
16   the “Brunst Family Trust.”      Brunst and his wife are the sole trustees
17   for these accounts, which were funded with proceeds traceable to SUA,
18   involved in money laundering, or both.
19        a.    On December 31, 2015, Website Tech Account ‘2008
20   transferred $811,424 to Account ‘6211.
21        b.    On December 6, 2016, Account ‘6211 transferred $161,459 to
22   Wells Fargo Bank account ‘4891, belonging to Brunst (“Account
23
     ‘4891”).
24
          c.    On January 4, 2017, Account ‘6211 transferred another
25
     $258,841 to Account ‘4891.
26
          d.    On January 5, 2017, Account ‘4891 transferred $300,000 to
27
     Wells Fargo Bank account ‘7474, belonging to the Brunst Family Trust
28
     (“Account ‘7474”).

                                           54
       Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 55 of 81 Page ID #:55



1         e.    On May 19, 2017, Account ‘7474 transferred approximately
2    $1,500,000 into Account 25.
3         f.    On May 23, 2017, Account 25 transferred approximately
4    $350,000 to Account 25.
5         g.    On June 7, 2017, Account 25 transferred approximately
6
     $1,340,000 to Account 25.
7
          h.    On September 13, 2017, Account 25 transferred approximately
8
     $581,000 to Account 27.
9
          i.    On September 13, 2017, Account 25 transferred approximately
10
     $250,000 to Account 28.
11
          j.    On September 13, 2017, Account 25 transferred approximately
12
     $250,000 to Account 29.
13
          k.    On September 15, 2017, Account 25 transferred approximately
14
     $500,000 to Account 30.
15
16                                SCOTT SPEAR ASSETS

17        X.    Accounts 31, 32, AND 33 (NBA ‘0178, ‘0151, and‘3645)

18       94.    Accounts 31 and 32 are held in the name of Spear, which

19   accounts were funded with proceeds traceable to SUA, involved in

20   money laundering, or both.      Account 33 is held in trust for the

21   benefit of Spear and certain of his family members, which account was

22   funded with proceeds traceable to SUA, involved in money laundering,

23   or both.   In furtherance of the money laundering scheme, and in an

24   attempt to further conceal the true nature of the criminal proceeds,

25   go-between accounts served to funnel money from one account to

26   another.

27        a.    Between January 21 and August 31, 2016, Website Tech

28   Account ‘2008 sent approximately 27 wire transfers totaling



                                           55
       Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 56 of 81 Page ID #:56



1    approximately $48,000,000 to Account ‘6211.
2         b.    Between March 1, 2016, and July 1, 2016, Account ‘6211
3    transferred $892,426 into Account 31.
4         c.    On September 14, 2017, Account 2 wire transferred
5    $50,162.05 into Account 31.
6         d.    On October 12, 2017, Account 31 transferred approximately
7    $21,500 into Account 32.
8         e.    On January 5, 2018, Account 31 transferred approximately
9    $600,000 into Account 33.
10        Y.    Account 34 (Live Oak Bank Account ‘6910)
11       95.    Account 34 is held in the name of Spear, and was funded
12   with proceeds traceable to SUA, involved in money laundering, or
13   both.
14       96.    On or about March 16, 2016, as an opening deposit, Account
15   31 transferred $250,000 into Account 34.
16        Z.    Account 35 and 36 (Ascensus Broker Services ‘4301 and‘8001)
17
         97.    Accounts 35 and 36 are held in the name of N. Spear,
18
     Spear’s adult daughter, and were funded with proceeds traceable to
19
     SUA, involved in money laundering, or both.
20
          a.    On February 23, 2017, Account 31 transferred approximately
21
     $50,000 into Account 35.
22
          b.    On the February 23, 2017, Account 31 transferred $50,000
23
     into Account 36.
24
                                 PRIMUS TRUST ASSETS
25
          AA.        Account 37 (K&H Bank Account ‘1210)
26
         98.    Account 37 is located in Hungary, and held in the name of
27
     Primus Trust Company (“Binghampton Trust”) for the benefit of Lacey.
28
     In furtherance of the money laundering scheme, Account 37 was funded


                                           56
       Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 57 of 81 Page ID #:57



1    with proceeds traceable to SUA, involved in money laundering, or
2    both.
3        99.     The tracing of this account involves numerous banks and
4    bank accounts, both foreign and domestic.        The accounts include:
5    Website Tech Account ‘2008; Account ‘6211; Arizona Bank & Trust
6    annuity trust account numbers ‘1967, ‘1972, ‘1986, ‘1991, and ‘2014,
7    all held in Lacey’s name (“AZBT Annuity Accounts”); and Johnson
8    Financial account ‘9992, held in an IOLTA, with Lacey as the sole
9    beneficiary.
10        a.     Between December 14, 2015, and January 15, 2016, the
11   Slovakia Account sent approximately 26 wire transfers totaling over
12   $2,500,000 to Website Tech Account ‘2008 in the United States.
13        b.     On January 15, 2016, Website Tech Account ‘2008 transferred
14   $189,571 to Verizon in Los Angeles, California, in payment for
15   Backpage internet services, which served, in whole or in part, to
16   promote sex trafficking and illegal prostitution.
17        c.     Between January 21 and August 31, 2016, Website Tech
18   Account ‘2008 sent approximately 27 wire transfers totaling
19   approximately $48,000,000 to Account ‘6211.
20        d.     Between April 1 and October 6, 2016, in approximately 12
21   wires, Account ‘6211 sent over $18,000,000 to the AZBT Annuity Trust
22   Accounts.
23        e.     On December 29, 2016, in five wires, the AZBT Annuity
24   Trusts Accounts sent approximately $16,500,000 to Johnson Financial
25   account ‘9992.
26        f.     On January 3, 2017, Johnson Financial account ‘9992
27   transferred $16,500,000 to Account 37.
28



                                           57
       Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 58 of 81 Page ID #:58



1                                  AD TECH BV ASSETS
2         BB.   Accounts 56, 57, and 58 (Fio Bank ‘5803, ‘5801, and ’5805)
3
         100. Accounts 56, 57, and 58 are located in the Czech Republic
4
     and held in the name of Ad Tech BV, identifying Ferrer as the
5
     ultimate beneficial owner, which accounts were funded with proceeds
6
     traceable to SUA, involved in money laundering, or both.
7
         101. Account 56, 57, and 58 were set up and maintained to
8
     receive payments for Backpage ads, that is, for “accounts
9
     receivable.”   Merchant processors would accept credit card payments
10
     and Bitcoins from Backpage advertisers as credit to place ads for
11
     prostitution and other services.       The merchant processors would then
12
     transfer these funds to accounts set up to receive such payments,
13
     specifically including Accounts 56, 57, and 58.         All funds contained
14
     within Accounts 56, 57, and 58 are traceable to SUA and involved in
15
     money laundering.
16
          CC.   Accounts 47, 48, 49 and 50 (BF Accounts ‘K000 K, ‘K000 U,
17              ‘K000 E, and ‘K001 K)
18
         102. Accounts 47, 48, 49, and 50 are located in Principality of
19
     Liechtenstein, and held for the benefit of Ferrer, which accounts
20
     were funded with proceeds traceable to SUA, involved in money
21
     laundering, or both.
22
         103. Accounts 47, 48, 49, and 50 were set up and maintained to
23
     receive payments for Backpage ads, that is, for “accounts
24
     receivable.”   Merchant processors would accept credit card payments
25
     and Bitcoins from Backpage advertisers as credit to place ads for
26
     prostitution and other services.       The merchant processors would then
27
     transfer these funds to accounts set up to receive such payments,
28
     specifically including Accounts 47, 48, 49, and 50.          All funds


                                           58
       Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 59 of 81 Page ID #:59



1    contained within Accounts 47, 48, 49, and 50 are traceable to SUA and
2    involved in money laundering.
3                       GOLD LEAF SRO FUNDS HELD AT FIO BANK
4         DD.   Account 38, 39, and 30 (Fio Bank ‘2226, ‘2231, and ‘2230)
5        104. Accounts 38, 39, and 40 are located in the Czech Republic,
6    and held for the benefit of Backpage by a third party entity named,
7    “Gold Leaf SRO.”    Accounts 38, 39, and 40 were funded with proceeds
8    traceable to SUA, involved in money laundering, or both.
9        105. Accounts 38, 39, and 40 were created outside the United
10   States with the intention of avoiding the “blockade” of Backpage set
11   up by U.S. credit card companies that refused to process Backpage
12   receipts following negative press associated with Backpage.
13   Approximately 99.5% of the payments into these accounts were to be
14   transferred to accounts held by Ad Tech BV, a Backpage controlled
15   company located in the Netherlands, after which transfer, the funds
16   could be directed for the benefit of Backpage or Backpage Operators
17   in the U.S. or abroad.     All funds contained within Accounts 38, 39,
18   and 40 are traceable to SUA and involved in money laundering.
19
20                      PROTECCTIO SRO FUNDS HELD AT FIO BANK
21        EE.   Accounts 41, 42, and 43 (Fio Bank ‘4194, ‘4196, and ‘4198)
22
         106. Accounts 41, 42, and 43 are located in the Czech Republic,
23
     and held for the benefit of Backpage by a third party entity named,
24
     “Protecctio SRO.”    Accounts 41, 42, and 43 were funded with proceeds
25
     traceable to SUA, involved in money laundering, or both.
26
         107. Accounts 41, 42, and 43 were created outside the United
27
     States with the intention of avoiding the “blockade” of Backpage set
28
     up by U.S. credit card companies that refused to process Backpage


                                           59
       Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 60 of 81 Page ID #:60



1    receipts following negative press associated with Backpage.
2    Approximately 99.5% of the payments into these accounts were to be
3    transferred to accounts held by Ad Tech BV, a Backpage controlled
4    company located in the Netherlands, after which transfer the funds
5    could be directed for the benefit of Backpage or Backpage Operators
6    in the U.S. or abroad.     All funds contained within Accounts 41, 42,
7    and 43 are traceable to SUA and involved in money laundering.
8                        VARICOK SRO FUNDS HELD AT FIO BANK
9         FF.   Accounts 44, 45, and 46 (Fio Bank ‘8083, ‘8086, and ‘8080)
10
         108. Accounts 44, 45, and 46 are located in the Czech Republic,
11
     and held in the name of Varicok Company SRO.         Accounts 44, 45, and 46
12
     were funded with proceeds traceable to SUA, involved in money
13
     laundering, or both.
14
         109. Accounts 44, 45, and 46 were created outside the United
15
     States with the intention of avoiding the “blockade” of Backpage set
16
     up by U.S. credit card companies that refused to process Backpage
17
     receipts following negative press associated with Backpage.
18
     Approximately 99.5% of the payments into these accounts were to be
19
     transferred to accounts held by Ad Tech BV, a Backpage controlled
20
     company located in the Netherlands, after which transfer, the funds
21
     could be directed for the benefit of Backpage or Backpage Operators
22
     in the U.S. or abroad.     All funds contained within Accounts 44, 45,
23
     and 46 are traceable to SUA and involved in money laundering.
24
                    PROCOP SERVICES BV FUNDS HELD AT KNAB BANK
25
          GG.   Account 51 (KB ‘7664)
26
         110. Account 51 is located in the Kingdom of the Netherlands,
27
     and held for the benefit of Backpage by a third party entity named,
28
     “Procop Services BV.”     Account 51 was funded with proceeds traceable


                                           60
       Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 61 of 81 Page ID #:61



1    to SUA, involved in money laundering, or both.
2        111.    Account 51 was created outside the United States with the
3    intention of avoiding the “blockade” of Backpage set up by U.S.
4    credit card companies that refused to process Backpage receipts
5    following negative press associated with Backpage.          Approximately
6    99.5% of the payments into Accounts 51 was to be transferred to
7    accounts held by Ad Tech BV, a Backpage controlled company located in
8    the Netherlands, after which transfer, the funds could be directed
9    for the benefit of Backpage or Backpage Operators in the U.S. or
10   abroad.    All funds contained within Account 51 are traceable to SUA
11   and involved in money laundering.
12                   GULIETTA GROUP BV FUNDS HELD AT RABO BANK
13        HH.   Accounts 52 and 53 (RB ‘2452 and ‘4721)
14       112. Accounts 52 and 53 are located in the Kingdom of the
15   Netherlands and held for the benefit of Backpage by a third party
16   entity named, “Gulietta Group BV.”         Accounts 52 and 53 were funded
17   with proceeds traceable to SUA, involved in money laundering, or
18   both.
19       113. Accounts 52 and 53 were created outside the United States
20   with the intention of avoiding the “blockade” of Backpage set up by
21   U.S. credit card companies that refused to process Backpage receipts
22   following negative press associated with Backpage.          Approximately
23   99.5% of the payments into these accounts were to be transferred to
24   accounts held by Ad Tech BV, a Backpage controlled company located in
25   the Netherlands, after which transfer, the funds could be directed
26   for the benefit of Backpage or Backpage Operators in the U.S. or
27   abroad.    All funds contained within Accounts 52 and 53 are traceable
28   to SUA and involved in money laundering.


                                           61
       Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 62 of 81 Page ID #:62



1     CASHFLOWS EUROPE LTD FUNDS HELD FOR GULIETTA GROUP B.V., UNIVERSADS
2                   B.V., PROCOPSERVICES B.V. and PROTECCIO SRO
3         II.    Account 55 (SP ‘1262)
4        114. Account 55 is located in the United Kingdom and held by a
5    third party entity, “Cashflows Europe Limited” (“Cashflows”).
6    Although Backpage is the ultimate beneficiary of Account 55,
7    Cashflows acts first as an entity holding this account for the
8    benefit of Gulietta Group B.V., Universads B.V., Procop Services
9    B.V., and Proteccio SRO (collectively referred to as, the
10   “Entities”), each of which company is owned or controlled by
11   Backpage.    Account 55 was funded with proceeds traceable to SUA,
12   involved in money laundering, or both.
13       115. Account 55 was created outside the United States with the
14   intention of avoiding the “blockade” of Backpage set up by U.S.
15   credit card companies that refused to process Backpage receipts
16   following negative press associated with Backpage.          Approximately
17   99.5% of the payments into Accounts 55 was to be transferred to
18   accounts held by Ad Tech BV, a Backpage controlled company located in
19   the Netherlands, after which transfer, the funds could be directed
20   for the benefit of Backpage or Backpage Operators in the U.S. or
21   abroad.    All funds contained within Account 55 are traceable to SUA
22   and involved in money laundering.
23        JJ.    Account 54 (LHVP ‘4431)
24       116. Account 54 is an account maintained in the Republic of
25   Estonia, held in the name of Olist OU for the benefit of Backpage.
26   Account 54 was funded with proceeds traceable to SUA, involved in
27   money laundering, or both.
28       117. Account 54 was created outside the United States with the


                                           62
       Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 63 of 81 Page ID #:63



1    intention of avoiding the “blockade” of Backpage set up by U.S.
2    credit card companies that refused to process Backpage receipts
3    following negative press associated with Backpage.          Approximately
4    99.5% of the payments into Accounts 54 was to be transferred to
5    accounts held by Ad Tech BV, a Backpage controlled company located in
6    the Netherlands, after which transfer, the funds could be directed
7    for the benefit of Backpage or Backpage Operators in the U.S. or
8    abroad.    All funds contained within Account 54 are traceable to SUA
9    and involved in money laundering.
10                           BACKPAGE-CONTROLLED DOMAIN NAMES
11        KK.    ASCIO/WMB Inc Domain Names
12       118. Until recently, Backpage controlled numerous domain names,
13   which have since been seized by the government pursuant to a seizure
14   warrant issued in this district. 11
15       119. The Seized Domains are registered by “ASCIO TECHNOLOGIES
16   INC” DBA “NETNAMES,” a domain registrar that manages the reservation
17   of internet domain names.       A domain registrar serves to ensure that a
18   registered domain name, like each of the Seized Domains, is not
19   double sold.
20       120. Additionally, a domain registration will allow the owner of
21   the domain to direct internet traffic to a company’s webserver.             The
22   Seized Domains were found to have been acquired and maintained with
23   funds traceable to the money laundering scheme described herein,
24   specifically with funds from Account 1, and the Seized Domains were
25   the mechanism Backpage used to promote the prostitution and sex
26   trafficking activity.
27       121. The following domains constitute and are derived from
28
          11   18-MJ-00711

                                            63
       Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 64 of 81 Page ID #:64



1    proceeds traceable to SUA, involved in money laundering, or both:
2         a.   atlantabackpage.com
3         b.   backpage.be
4         c.   backpage.com
5         d.   backpage.com.br
6         e.   backpage.cz
7
          f.   backpage.dk
8
          g.   backpage.ee
9
          h.   backpage.es
10
          i.   backpage.fi
11
          j.   backpage.fr
12
          k.   backpage.gr
13
          l.   backpage.hu
14
          m.   backpage.ie
15
          n.   backpage.it
16
17        o.   backpage.lt

18        p.   backpage.mx

19        q.   backpage.net

20        r.   backpage.no

21        s.   backpage.pl
22        t.   backpage.pt
23        u.   backpage.ro
24        v.   backpage.si
25        w.   backpage.sk
26        x.   backpage.us
27
          y.   backpage-insider.com
28
          z.   bestofbackpage.com


                                           64
       Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 65 of 81 Page ID #:65



1         aa.   bestofbigcity.com
2         bb.   bigcity.com
3         cc.   chicagobackpage.com
4         dd.   denverbackpage.com
5         ee.   newyorkbackpage.com
6
          ff.   phoenixbackpage.com
7
          gg.   sandiegobackpage.com
8
          hh.   seattlebackpage.com
9
          ii.   tampabackpage.com
10
          LL.   SURRENDERED DOMAIN NAMES
11
         122. Until recently, Backpage also controlled numerous domain
12
     names that Backpage has since surrendered (pursuant to its guilty
13
     plea on April 5, 2018, in the District of Arizona).
14
         123. The following websites were purchased and/or maintained, in
15
     whole or in part, with proceeds traceable to SUA, involved in money
16
     laundering, or both:
17
          a.    admoderation.com (Versio)
18
19        b.    admoderators.com (Versio)

20        c.    adnet.ws (NetNames)

21        d.    adplace24.com (Versio)

22        e.    adplaces24.com (Versio)

23        f.    adpost24.com (Versio)
24        g.    adpost24.cz (GoDaddy)
25        h.    adquick365.com (Versio)
26        i.    adreputation.com (NetNames)
27        j.    ads-posted-mp.com (Versio)
28        k.    adsplace24.com (Versio)


                                           65
     Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 66 of 81 Page ID #:66



1       l.    adspot24.com (Versio)
2       m.    adspots24.com (Versio)
3       n.    adsspot24.com (Versio)
4       o.    adtechbv.co.nl (NetNames)
5       p.    adtechbv.com (NetNames)
6
        q.    adtechbv.nl (NetNames)
7
        r.    advert-ep.com (Versio)
8
        s.    adverts-mp.com (Versio)
9
        t.    axme.com (GoDaddy)
10
        u.    back0age.com (NetNames)
11
        v.    backpa.ge (NetNames)
12
        w.    backpaee.com (NetNames)
13
        x.    backpage-insider.com (NetNames)
14
        y.    backpage.adult (NetNames)
15
16      z.    backpage.ae (NetNames)

17      aa.   backpage.at (NetNames)

18      bb.   backpage.ax (NetNames)

19      cc.   backpage.be (NetNames)

20      dd.   backpage.bg (European domains)
21      ee.   backpage.bg (NetNames)
22      ff.   backpage.ca (NetNames)
23      gg.   backpage.cl (NetNames)
24      hh.   backpage.cn (European domains)
25      ii.   backpage.cn (NetNames)
26
        jj.   backpage.co.id (NetNames)
27
        kk.   backpage.co.nl (European domains)
28
        ll.   backpage.co.nl (NetNames)


                                         66
     Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 67 of 81 Page ID #:67



1       mm.   backpage.co.nz (NetNames)
2       nn.   backpage.co.uk (NetNames)
3       oo.   backpage.co.ve (NetNames)
4       pp.   backpage.co.za (NetNames)
5       qq.   backpage.com (NetNames)
6
        rr.   backpage.com.ar (NetNames)
7
        ss.   backpage.com.au (NetNames)
8
        tt.   backpage.com.ph (NetNames)
9
        uu.   backpage.cz (NetNames)
10
        vv.   backpage.dk (NetNames)
11
        ww.   backpage.ec (NetNames)
12
        xx.   backpage.ee (European domains)
13
        yy.   backpage.ee (NetNames)
14
        zz.   backpage.es (NetNames)
15
16      aaa. backpage.fi (European domains)

17      bbb. backpage.fi (NetNames)

18      ccc. backpage.fr (European domains)

19      ddd. backpage.fr (NetNames)

20      eee. backpage.gr (European domains)
21      fff. backpage.gr (NetNames)
22      ggg. backpage.hk (European domains)
23      hhh. backpage.hk (NetNames)
24      iii. backpage.hu (European domains)
25      jjj. backpage.hu (NetNames)
26
        kkk. backpage.ie (NetNames)
27
        lll. backpage.in (NetNames)
28
        mmm. backpage.it (NetNames)


                                         67
     Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 68 of 81 Page ID #:68



1       nnn. backpage.jp (NetNames)
2       ooo. backpage.kr (NetNames)
3       ppp. backpage.lt (NetNames)
4       qqq. backpage.lv (European domains)
5       rrr. backpage.lv (NetNames)
6
        sss. backpage.me (NetNames)
7
        ttt. backpage.mx (NetNames)
8
        uuu. backpage.my (NetNames)
9
        vvv. backpage.net (NetNames)
10
        www. backpage.nl (NetNames)
11
        xxx. backpage.no (European domains)
12
        yyy. backpage.no (NetNames)
13
        zzz. backpage.nz (NetNames)
14
        aaaa.      backpage.pe (NetNames)
15
16      bbbb.      backpage.ph (NetNames)

17      cccc.      backpage.pk (NetNames)

18      dddd.      backpage.pl (NetNames)

19      eeee.      backpage.porn (NetNames)

20      ffff.      backpage.pt (NetNames)
21      gggg.      backpage.ro (European domains)
22      hhhh.      backpage.ro (NetNames)
23      iiii.      backpage.se (NetNames)
24      jjjj.      backpage.sex (NetNames)
25      kkkk.      backpage.sg (NetNames)
26
        llll.      backpage.si (European domains)
27
        mmmm.      backpage.si (NetNames)
28
        nnnn.      backpage.sk (European domains)


                                         68
     Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 69 of 81 Page ID #:69



1       oooo.      backpage.sk (NetNames)
2       pppp.      backpage.sucks (NetNames)
3       qqqq.      backpage.tw (NetNames)
4       rrrr.      backpage.uk (NetNames)
5       ssss.      backpage.uk.com (NetNames)
6
        tttt.      backpage.us (NetNames)
7
        uuuu.      backpage.vn (NetNames)
8
        vvvv.      backpage.xxx (NetNames)
9
        wwww.      backpage.xyz (NetNames)
10
        xxxx.      backpagecompimp.com (NetNames)
11
        yyyy.      backpagecompimps.com (NetNames)
12
        zzzz.      backpagepimp.com (NetNames)
13
        aaaaa.     backpagepimps.com (NetNames)
14
        bbbbb.     backpagg.com (NetNames)
15
16      ccccc.     backpagm.com (NetNames)

17      ddddd.     backpagu.com (NetNames)

18      eeeee.     backpaoe.com (NetNames)

19      fffff.     backpawe.com (NetNames)

20      ggggg.     backqage.com (NetNames)
21      hhhhh.     backrage.com (NetNames)
22      iiiii.     backxage.com (NetNames)
23      jjjjj.     bakkpage.com (NetNames)
24      kkkkk.     bcklistings.com (NetNames)
25      lllll.     bestofbackpage.com (NetNames)
26
        mmmmm.     bestofbigcity.com (NetNames)
27
        nnnnn.     bickpage.com (NetNames)
28
        ooooo.     bigcity.com (NetNames)


                                         69
     Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 70 of 81 Page ID #:70



1       ppppp.     bpclassified.com (NetNames)
2       qqqqq.     bpclassifieds.com (NetNames)
3       rrrrr.     carlferrer.com (NetNames)
4       sssss.     clasificadosymas.com (NetNames)
5       ttttt.     clasificadosymas.net (NetNames)
6
        uuuuu.     clasificadosymas.org (NetNames)
7
        vvvvv.     classifiedsolutions.co.uk (NetNames)
8
        wwwww.     classifiedsolutions.net (NetNames)
9
        xxxxx.     classyadultads.com (Versio)
10
        yyyyy.     columbusbackpage.com (NetNames)
11
        zzzzz.     connecticutbackpage.com (NetNames)
12
        aaaaaa.    cracker.co.id (NetNames)
13
        bbbbbb.    cracker.com (NetNames)
14
        cccccc.    cracker.com.au (NetNames)
15
16      dddddd.    cracker.id (NetNames)

17      eeeeee.    cracker.net.au (NetNames)

18      ffffff.    crackers.com.au (NetNames)

19      gggggg.    crackers.net.au (NetNames)

20      hhhhhh.    ctbackpage.com (NetNames)
21      iiiiii.    dallasbackpage.com (NetNames)
22      jjjjjj.    denverbackpage.com (NetNames)
23      kkkkkk.    easypost123.com (Versio)
24      llllll.    easyposts123.com (Versio)
25      mmmmmm.    emais.com.pt (NetNames)
26
        nnnnnn.    evilempire.com (NetNames)
27
        oooooo.    ezpost123.com (Versio)
28
        pppppp.    fackpage.com (NetNames)


                                         70
     Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 71 of 81 Page ID #:71



1       qqqqqq.    fastadboard.com (Versio)
2       rrrrrr.    guliettagroup.nl (Versio)
3       ssssss.    htpp.org (NetNames)
4       tttttt.    ichold.com (NetNames)
5       uuuuuu.    internetspeechfoundation.com (nameisp)
6
        vvvvvv.    internetspeechfoundation.org (nameisp)
7
        wwwwww.    loads2drive.com (NetNames)
8
        xxxxxx.    loadstodrive.com (NetNames)
9
        yyyyyy.    loadtodrive.com (NetNames)
10
        zzzzzz.    losangelesbackpage.com (NetNames)
11
        aaaaaaa.   mediafilecloud.com (NetNames)
12
        bbbbbbb.   miamibackpage.com (NetNames)
13
        ccccccc.   minneapolisbackpage.com (NetNames)
14
        ddddddd.   mobileposting.com (Versio)
15
16      eeeeeee.   mobilepostings.com (Versio)

17      fffffff.   mobilepostlist.com (Versio)

18      ggggggg.   mobilposting.com (Versio)

19      hhhhhhh.   naked.city (NetNames)

20      iiiiiii.   nakedcity.com (NetNames)
21      jjjjjjj.   newyorkbackpage.com (NetNames)
22      kkkkkkk.   paidbyhour.com (NetNames)
23      lllllll.   petseekr.com (NetNames)
24      mmmmmmm.   petsfindr.com (NetNames)
25      nnnnnnn.   phoenixbackpage.com (NetNames)
26
        ooooooo.   posteasy123.com (Versio)
27
        ppppppp.   postfaster.com (NetNames)
28
        qqqqqqq.   postfastly.com (NetNames)


                                         71
     Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 72 of 81 Page ID #:72



1       rrrrrrr.   postfastr.com (NetNames)
2       sssssss.   postonlinewith.com (Versio)
3       ttttttt.   postonlinewith.me (Versio)
4       uuuuuuu.   postseasy123.com (Versio)
5       vvvvvvv.   postsol.com (GoDaddy)
6
        wwwwwww.   postszone24.com (Versio)
7
        xxxxxxx.   postzone24.com (Versio)
8
        yyyyyyy.   postzones24.com (Versio)
9
        zzzzzzz.   rentseekr.com (NetNames)
10
        aaaaaaaa. results911.com (NetNames)
11
        bbbbbbbb. sandiegobackpage.com (NetNames)
12
        cccccccc. sanfranciscobackpage.com (NetNames)
13
        dddddddd. seattlebackpage.com (NetNames)
14
        eeeeeeee. sellyostuffonline.com (Versio)
15
16      ffffffff. sfbackpage.com (NetNames)

17      gggggggg. simplepost24.com (Versio)

18      hhhhhhhh. simpleposts24.com (Versio)

19      iiiiiiii. svc.ws (NetNames)

20      jjjjjjjj. truckrjobs.com (NetNames)
21      kkkkkkkk. ugctechgroup.com (NetNames)
22      llllllll. universads.nl (Versio)
23      mmmmmmmm. villagevoicepimps.com (GoDaddy)
24      nnnnnnnn. websitetechnologies.co.uk (NetNames)
25      oooooooo. websitetechnologies.com (NetNames)
26
        pppppppp. websitetechnologies.net (NetNames)
27
        qqqqqqqq. websitetechnologies.nl (NetNames)
28
        rrrrrrrr. websitetechnologies.org (NetNames)


                                         72
     Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 73 of 81 Page ID #:73



1       ssssssss. weprocessmoney.com (GoDaddy)
2       tttttttt. wst.ws (NetNames)
3       uuuuuuuu. xn--yms-fla.com (NetNames)
4       vvvvvvvv. ymas.ar.com (European domains)
5       wwwwwwww. ymas.br.com (European domains)
6
        xxxxxxxx. ymas.br.com (NetNames)
7
        yyyyyyyy. ymas.bz (European domains)
8
        zzzzzzzz. ymas.bz (NetNames)
9
        aaaaaaaaa.       ymas.cl (European domains)
10
        bbbbbbbbb.       ymas.cl (NetNames)
11
        ccccccccc.       ymas.co.bz (European domains)
12
        ddddddddd.       ymas.co.bz (NetNames)
13
        eeeeeeeee.       ymas.co.cr (European domains)
14
        fffffffff.       ymas.co.cr (NetNames)
15
16      ggggggggg.       ymas.co.ni (European domains)

17      hhhhhhhhh.       ymas.co.ni (NetNames)

18      iiiiiiiii.       ymas.co.ve (European domains)

19      jjjjjjjjj.       ymas.co.ve (NetNames)

20      kkkkkkkkk.       ymas.com (NetNames)
21      lllllllll.       ymas.com.br (European domains)
22      mmmmmmmmm.       ymas.com.br (NetNames)
23      nnnnnnnnn.       ymas.com.bz (European domains)
24      ooooooooo.       ymas.com.bz (NetNames)
25      ppppppppp.       ymas.com.co (European domains)
26
        qqqqqqqqq.       ymas.com.co (NetNames)
27
        rrrrrrrrr.       ymas.com.do (European domains)
28
        sssssssss.       ymas.com.do (NetNames)


                                         73
     Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 74 of 81 Page ID #:74



1       ttttttttt.       ymas.com.ec (European domains)
2       uuuuuuuuu.       ymas.com.ec (NetNames)
3       vvvvvvvvv.       ymas.com.es (European domains)
4       wwwwwwwww.       ymas.com.es (NetNames)
5       xxxxxxxxx.       ymas.com.gt (European domains)
6
        yyyyyyyyy.       ymas.com.gt (NetNames)
7
        zzzzzzzzz.       ymas.com.hn (European domains)
8
        aaaaaaaaaa.      ymas.com.hn (NetNames)
9
        bbbbbbbbbb.      ymas.com.mx     (NetNames)
10
        cccccccccc.      ymas.com.ni (European domains)
11
        dddddddddd.      ymas.com.ni (NetNames)
12
        eeeeeeeeee.      ymas.com.pe (European domains)
13
        ffffffffff.      ymas.com.pe (NetNames)
14
        gggggggggg.      ymas.com.pr (European domains)
15
16      hhhhhhhhhh.      ymas.com.pr (NetNames)

17      iiiiiiiiii.      ymas.com.pt     (NetNames)

18      jjjjjjjjjj.      ymas.com.uy (European domains)

19      kkkkkkkkkk.      ymas.com.uy (NetNames)

20      llllllllll.      ymas.com.ve (European domains)
21      mmmmmmmmmm.      ymas.com.ve (NetNames)
22      nnnnnnnnnn.      ymas.cr (European domains)
23      oooooooooo.      ymas.cr (NetNames)
24      pppppppppp.      ymas.do (European domains)
25      qqqqqqqqqq.      ymas.do (NetNames)
26
        rrrrrrrrrr.      ymas.ec (European domains)
27
        ssssssssss.      ymas.ec (NetNames)
28
        tttttttttt.      ymas.es (European domains)


                                         74
       Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 75 of 81 Page ID #:75



1         uuuuuuuuuu.       ymas.es (NetNames)
2         vvvvvvvvvv.       ymas.org (NetNames)
3         wwwwwwwwww.       ymas.pe (European domains)
4         xxxxxxxxxx.       ymas.pe (NetNames)
5         yyyyyyyyyy.       ymas.pt (NetNames)
6
          zzzzzzzzzz.       ymas.us (European domains)
7
          aaaaaaaaaaa.      ymas.us (NetNames)
8
          bbbbbbbbbbb.      ymas.uy (European domains)
9
          ccccccccccc.      ymas.uy (NetNames)
10
          ddddddddddd.      ymas.uy.com (European domains)
11
                             BACKPAGE SURRENDERED ASSETS
12
          MM.   Assets Surrendered To The United States By Backpage
13
         124. On or about May 8, 2018, all of the funds, digital
14
     currencies, and other property listed in this subsection were
15
     transferred into the United States Postal Inspection Service holding
16
     bank account, Bitcoins wallet, Bitcoins Cash wallet, Litecoin wallet,
17
     and Bitcoins Gold wallet.      These Surrendered Assets constitute and
18
     are derived from proceeds traceable to SUA, involved in money
19
     laundering, or both.
20
         125. On May 8, 2018, within the Stipulation for Preliminary
21
     Order of Forfeiture, CR18-465-PHX-SPL, Ferrer, in his capacity as CEO
22
     of Backpage, stipulated that the following bank funds, securities, or
23
     other assets are criminally derived proceeds of Backpage’s illegal
24
     activity, involved in money laundering transactions, or both, and as
25
     such, are forfeitable property:
26
          a.    $699,940.00 wire transferred from ING Bank account ‘7684,
27
     held in the name of Payment Solutions BV.
28



                                           75
       Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 76 of 81 Page ID #:76



1         b.   $106,988.41 wire transferred from ING Bank account ‘2071,
2    held in the name of Payment Solutions BV.
3         c.   $499,910.01 wire transferred from US Bank account ‘0239,
4    held in the name of Affordable Bail Bonds LLC.
5         d.   $50,000.00 wire transferred from Enterprise Bank and Trust
6
     account ‘7177, held in the name of Global Trading Solutions LLC.
7
          e.   $1,876.36 wire transferred from ING Bank account ‘2071,
8
     held in the name of Payment Solutions BV.
9
          f.   $50,357.35 wire transferred from ING Bank account ‘7684,
10
     held in the name of Payment Solutions BV.
11
          g.   $248,970.00 wire transferred from Citibank NA, account
12
     ‘0457, held in the name of Paul Hastings LLP.
13
          h.   $52,500.00 wire transferred from Enterprise Bank and Trust
14
     account ‘7177, held in the name of Global Trading Solutions LLC.
15
16        i.   $65,000.00 wire transferred from Enterprise Bank and Trust

17   account ‘7177, held in the name of Global Trading Solutions LLC.

18        j.   $5,534.54 wire transferred from Enterprise Bank and Trust

19   account ‘7177, held in the name of Global Trading Solutions LLC.

20        k.   $52,500.00     wire transferred from Crypto Capital
21                   i.     6 Bitcoins transferred from a Backpage controlled
22   wallet;
23                   ii.    199.99995716 Bitcoins transferred from a Backpage
24   controlled wallet;
25                   iii. 404.99984122 Bitcoins transferred from a Backpage
26
     controlled wallet;
27
                     iv.    173.97319 Bitcoins transferred from a Backpage
28
     controlled wallet;


                                           76
       Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 77 of 81 Page ID #:77



1                    v.      411.00019 Bitcoins transferred from a Backpage
2    controlled wallet;
3                    vi.     2.00069333 Bitcoins transferred from a Backpage
4    controlled wallet;
5                    vii. 136.6544695 Bitcoins transferred from a Backpage
6
     controlled wallet;
7
                     viii.        2,673.59306905 Bitcoins Cash transferred
8
     from a Backpage controlled wallet;
9
                     ix.     55.5 Bitcoins Cash transferred from a Backpage
10
     controlled wallet;
11
                     x.      73.62522241 Bitcoins Cash transferred from a
12
     Backpage controlled wallet;
13
                     xi.     16,310.79413202 Litecoin transferred from a
14
     Backpage controlled wallet;
15
16                   xii. 783.9735116 Litecoin transferred from a Backpage

17   controlled wallet; and

18                   xiii.        509.81904619 Bitcoins Gold transferred from

19   a Backpage controlled wallet.

20        NN.   BACKPAGE FUNDS PREVIOUSLY HELD AT DAVIS WRIGHT TREMAINE
21
         126. On August 13, 2018, Davis Wright Tremaine initiated a wire
22
     transfer of $3,713,121.03 from Bank of America account ‘3414, held in
23
     the name of Davis Wright Tremaine, LLP into the government holding
24
     account.
25
          a.    Between January 13 and January 20, 2017, a GoCoin account
26
     wire transferred $1,318,800 to the Veritex Account.
27
          b.    On June 22, 2017, the Veritex Account wire transferred
28
     $1,000,000 into Account 27.

                                           77
       Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 78 of 81 Page ID #:78



1         c.     On April 27, 2017, the Netherlands Account wire transferred
2    $2,500,000 to Account 27.
3         d.     On April 28, 2017, the Netherlands Account wire transferred
4    $2,500,000 to Account 27.
5         e.     On May 24, 2017, Account 1 wire transferred $500,000 into
6    Account 27.
7         f.     On September 13, 2017, Account 1 wire transferred
8    $1,000,000 into Account 27.
9         g.     On September 27, 2017, the Netherlands Account wire
10   transferred about $778,802.96 into Account 27.
11        h.     On October 20, 2017, Account 1 wire transferred $500,000
12   into Account 27.
13                              FIRST CLAIM FOR RELIEF
14                           (18 U.S.C. § 981(a)(1)(C))
15       127. Based on the facts set out above, Plaintiff alleges that
16   the Defendant Asset constitutes, and is derived from, proceeds
17   traceable to one or more violations of Title 18, United States Code,
18   Sections 1591 (Sex Trafficking of Children) and 1952 (Interstate and
19   Foreign Travel in Aid of Racketeering Enterprise), each of which is a
20   specified unlawful activity under 18 U.S.C. §§ 1956(c)(7)(A),
21   1956(c)(7)(B)(iv) and 1956(c)(7)(D), and a conspiracy to commit such
22   offenses.   The Defendant Asset is therefore subject to forfeiture to
23   the United States pursuant to 18 U.S.C. § 981(a)(1)(C).
24                             SECOND CLAIM FOR RELIEF
25                           (18 U.S.C. § 981(a)(1)(A))
26       128. Based on the facts set out above, Plaintiff alleges that
27   the Defendant Asset was involved in, and is traceable to, property
28   involved in one or more transactions or attempted transactions in



                                           78
       Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 79 of 81 Page ID #:79



1    violation of section 18 U.S.C. § 1957, and a conspiracy to commit
2    such offenses, in violation of section 18 U.S.C. § 1956(h).
3    Specifically, the Defendant Asset was involved in and is traceable to
4    property involved in one or more financial transactions, attempted
5    transactions, and a conspiracy to conduct or attempt to conduct such
6    transactions in criminally derived property of a value greater than
7    $10,000 that was derived from specified unlawful activities, to wit,
8    violations of Title 18, United States Code, Sections 1591 (Sex
9    Trafficking of Children) and 1952 (Interstate and Foreign Travel in
10   Aid of Racketeering Enterprise), each of which is a specified
11   unlawful activity under 18 U.S.C. §§ 1956(c)(7)(A), 1956(c)(7)(B)(iv)
12   and 1956(c)(7)(D), and a conspiracy to commit such offenses.            The
13   Defendant Asset is therefore subject to forfeiture to the United
14   States pursuant to 18 U.S.C. § 981(a)(1)(A).
15                              THIRD CLAIM FOR RELIEF
16                           (18 U.S.C. § 981(a)(1)(A))
17       129. Based on the facts set out above, Plaintiff alleges that
18   the Defendant Asset was involved in, and is traceable to property
19   involved in, one or more transactions or attempted transactions in
20   violation of section 18 U.S.C. § 1956(a)(1)(B)(i) (Concealment Money
21   Laundering), (a)(2) (International Money Laundering), and a
22   conspiracy to commit such offenses, in violation of section 18 U.S.C.
23   § 1956(h).   Specifically, the Defendant Asset as involved in and is
24   traceable to property involved in one or more financial transactions,
25   attempted transactions, and a conspiracy to conduct or attempt to
26   conduct such transactions involving the proceeds of specified
27   unlawful activity, to wit, violations of Title 18, United States
28   Code, Sections 1591 (Sex Trafficking of Children) and 1952



                                           79
       Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 80 of 81 Page ID #:80



1    (Interstate and Foreign Travel in Aid of Racketeering Enterprise),
2    each of which is a specified unlawful activity under 18 U.S.C.
3    §§ 1956(c)(7)(A), 1956(c)(7)(B)(iv) and 1956(c)(7)(D), and a
4    conspiracy to commit such offenses.        The Defendant Asset is therefore
5    subject to forfeiture to the United States pursuant to 18 U.S.C. §
6    981(a)(1)(A).
7          WHEREFORE, plaintiff United States of America prays that:
8         (a) due process issue to enforce the forfeiture of the
9    Defendant Asset;
10        (b) due notice be given to all interested parties to appear and
11   show cause why forfeiture should not be decreed;
12        (c) that this Court decree forfeiture of the Defendant Asset to
13   the United States of America for disposition according to law; and
14        (d) for such other and further relief as this Court may deem
15   just and proper, together with the costs and disbursements of this
16   action.
17
18   Dated: October 5, 2018               NICOLA T. HANNA
                                          United States Attorney
19                                        LAWRENCE S. MIDDLETON
                                          Assistant United States Attorney
20                                        Chief, Criminal Division
                                          STEVEN R. WELK
21                                        Assistant United States Attorney
                                          Chief, Asset Forfeiture Section
22
23                                        ____/s/John J. Kucera________
                                          JOHN J. KUCERA
24                                        Assistant United States Attorney
25                                        Attorneys for Plaintiff
                                          United States of America
26
27
28



                                           80
       Case 2:18-cv-08565 Document 1 Filed 10/05/18 Page 81 of 81 Page ID #:81



1                                     VERIFICATION
2         I, Lyndon A Versoza, hereby declare that:
3         1.   I am a United States Postal Inspector with the United
4    States Postal Inspection Service.       I am the case agent for the civil
5    forfeiture action entitled United States v. $16,500,000.00 in Bank
6
     Funds Seized from K&H Account ‘1210.
7
          2.   I have read the above Verified Complaint for Forfeiture and
8
     know its contents, which is based upon my own personal knowledge and
9
     reports provided to me by other agents.
10
          3.   Everything contained in the Complaint is true and correct,
11
     to the best of my knowledge and belief.
12
          I declare under penalty of perjury that the foregoing is true
13
     and correct.
14
          Executed on October 5, 2018 in Los Angeles, California.
15
16
17                                           _____________________________
                                             LYNDON A VERSOZA
18                                           U.S. Postal Inspector
19                                           United States Postal Inspection
                                             Service
20
21
22
23
24
25
26
27
28



                                            81
